hen
Western Australia

Alumina Refinery (Worsley) Agreement Act
1973

As at 11 Sep 2010 Version 01-cO-06
Published on www.legislation.wa.gov.au
Western Australia

Alumina Refinery (Worsley) Agreement Act
1973

Contents

Short title
Commencement
Execution of Agreement authorised
Executed Agreement to operate and take effect
Repeal
First Supplementary Agreement approved and
ratified 2
6A. Second Supplementary Agreement approved and

ratified 2
6B. Third Supplementary Agreement approved and

ratified 2
6C. Fourth Supplementary Agreement approved and
ratified
Effect of Supplementary Agreement
Effect of Second Supplementary Agreement
Effect of Third Supplementary Agreement
0. Effect of Fourth Supplementary Agreement
1 Minister to seek advice from Minister for the
Environment in certain circumstances 4

AAPYWNS
NVVeee

BSB een
RwWwWWN

First Schedule — Alumina Refinery
(Worsley) Agreement

Second Schedule — First
Supplementary Agreement

As at 11 Sep 2010 Version 01-c0-06 page i
Published on www.legislation.wa.gov.au
Alumina Refinery (Worsley) Agreement Act 1973

Contents

Third Schedule — Second
Supplementary Agreement

Fourth Schedule — Third
Supplementary Agreement

Fifth Schedule — Fourth
Supplementary Agreement

Notes
Compilation table 122

Defined terms

page ii Version 01-c0-06 As at 11 Sep 2010
Published on www.legislation.wa.gov.au
Western Australia

Alumina Refinery (Worsley) Agreement
Act 1973

An Act to authorise the execution on behalf of the State of an
Agreement with Alwest Pty. Limited and Dampier Mining Company
Limited relating to the establishment at or near Worsley of a
refinery to produce alumina and for incidental and other purposes.

1. Short title

This Act may be cited as the Alumina Refinery (Worsley)
Agreement Act 1973'.

2. Commencement

(1) Subject to subsection (2), this Act shall come into operation on
the day on which it receives the Royal Assent’.

(2) Section 5 shall come into operation on a date to be fixed by
proclamation, being a date not earlier than the date on which the
Agreement referred to in section 3 is duly executed by all the
parties thereto "

3. Execution of Agreement authorised

The execution by the Premier of the State of Western Australia
acting for and on behalf of the State of an Agreement in or
substantially in accordance with the form set out in the First
Schedule is authorised.

[Section 3 amended: No. 10 of 1978 s. 2.]

As at 11 Sep 2010 Version 01-c0-06 page 1
Published on www.legislation.wa.gov.au
Alumina Refinery (Worsley) Agreement Act 1973

6A.

6B.

6C.

Executed Agreement to operate and take effect

When the Agreement referred to in section 3 is duly executed by
all the parties thereto, the Agreement shall, subject to its
provisions, operate and take effect as though those provisions
were enacted in this Act.

Repeal

The Alumina Refinery (Bunbury) Agreement Act 1970, is hereby
repealed.

First Supplementary Agreement approved and ratified

The Agreement a copy of which is set forth in the Second
Schedule, in this Act referred to as the First Supplementary
Agreement, is approved and ratified.

Section 6 inserted: No. 10 of 1978 s. 3; amended: No. 95 of
1982 s.2.]
Second Supplementary Agreement approved and ratified

The Agreement a copy of which is set in the Third Schedule, in
this Act referred to as the Second Supplementary Agreement, is
approved and ratified.

Section 6A inserted: No. 95 of 1982 s. 3.]

Third Supplementary Agreement approved and ratified

The Agreement a copy of which is set forth in the Fourth
Schedule, in this Act referred to as the Third Supplementary
Agreement, is approved and ratified.

Section 6B inserted: No. 63 of 1992 s. 4.]

Fourth Supplementary Agreement approved and ratified

The Agreement, a copy of which is set forth in the Fifth
Schedule, in this Act referred to as the Fourth Supplementary
Agreement, is approved and ratified.

Section 6C inserted: No. 15 of 1995 s. 4.]

page 2

Version 01-c0-06 As at 11 Sep 2010
Published on www.legislation.wa.gov.au
Alumina Refinery (Worsley) Agreement Act 1973

7. Effect of Supplementary Agreement

Notwithstanding the provisions of section 4, on and after the
coming into operation of the Alumina Refinery (Worsley)
Agreement Act Amendment Act 1978 ' the Agreement which is
referred to in section 3 and which was executed pursuant to that
section shall operate and take effect subject to its provisions as
those provisions are amended by the First Supplementary
Agreement.

[Section 7 inserted: No. 10 of 1978 s. 4; amended: No. 95 of
1982 s. 4.]

8. Effect of Second Supplementary Agreement

Notwithstanding section 4 but without affecting any agreement
made pursuant to clause 24(1) of the Agreement referred to in
section 3, that Agreement shall, on and after the coming into
operation of the Alumina Refinery (Worsley) Agreement
Amendment Act 1982 ', operate and take effect subject to its
provisions as those provisions are amended by the First and
Second Supplementary Agreements.

[Section 8 inserted: No. 95 of 1982 s. 5.]

9. Effect of Third Supplementary Agreement

Notwithstanding section 4 but without affecting any agreement
made pursuant to clause 24(1) of the Agreement referred to in
section 3, that Agreement shall, on and after the coming into
operation of the Alumina Refinery (Worsley) Agreement
Amendment Act 1992 "| operate and take effect subject to its
provisions as those provisions are amended by the First, Second
and Third Supplementary Agreements.

[Section 9 inserted as section 8: No. 63 of 1992 s.5;
renumbered as section 9: No. 15 of 1995 s. 5.]

As at 11 Sep 2010 Version 01-c0-06 page 3
Published on www.legislation.wa.gov.au
Alumina Refinery (Worsley) Agreement Act 1973

s. 10

10.

11.

(1)

(2)

Effect of Fourth Supplementary Agreement

Notwithstanding section 4 but without affecting any agreement
made pursuant to clause 24(1) of the Agreement referred to in
section 3, that Agreement shall, on and after the coming into
operation of the Alumina Refinery (Worsley) Agreement
Amendment Act 1995 "| operate and take effect subject to its
provisions as those provisions are amended by the First, Second,
Third and Fourth Supplementary Agreements.

[Section 10 inserted: No. 15 of 1995 s. 6.]

Minister to seek advice from Minister for the Environment
in certain circumstances

Before —

(a) making an agreement under clause 12C(2) of the
Agreement; or

(b) approving amendments to Plan Z under clause 12C(7)(b)
of the Agreement,

the Minister is to seek advice from the Minister for the
Environment as to whether, if not for this Act, any matter to be
included in the agreement or in the amendments would be in
breach of the Environmental Protection Act 1986.

The Minister is to cause —

(a) the text of any advice received by the Minister from the
Minister for the Environment as a result of seeking
advice under subsection (1);

(b) the text of any agreement made by the Minister under
clause 12C(2) of the Agreement; and

(c) acopy of any amendments to Plan Z approved by the
Minister under clause 12C(7)(b) of the Agreement,

to be laid before each House of Parliament within 12 sitting
days of that House after the advice is received, the agreement is
made or the amendments are approved by the Minister.

page 4

Version 01-c0-06 As at 11 Sep 2010
Published on www.legislation.wa.gov.au
Alumina Refinery (Worsley) Agreement Act 1973

(3) In this section —
the Agreement means the Agreement referred to in section 3, as
amended by the Fourth Supplementary Agreement;
Minister for the Environment means the Minister to whom the
administration of the Environmental Protection Act 1986 is for
the time being committed by the Governor;
Plan Z means the plan marked Z referred to in clause 12C(1) of
the Agreement.

[Section 11 inserted: No. 15 of 1995 s. 6.]

As at 11 Sep 2010 Version 01-c0-06 page 5
Published on www.legislation.wa.gov.au
Alumina Refinery (Worsley) Agreement Act 1973
Alumina Refinery (Worsley) Agreement First Schedule

First Schedule — Alumina Refinery (Worsley) Agreement
[s. 3]
[Heading amended: No. 19 of 2010 s. 4.]

THIS AGREEMENT is made the day of 197

BETWEEN THE HONOURABLE JOHN TREZISE TONKIN, M.L.A.,
Premier and Treasurer of the State of Western Australia, acting for and on
behalf of the said State and its instrumentalities from time to time (hereinafter
called “the State”) of the one part and ALWEST PTY. LIMITED (hereinafter
called “Alwest”) a Company incorporated under the Companies Act 1961, of
Western Australia and having its registered office at 34-36 Stirling Street, Perth,
in the said State and DAMPIER MINING COMPANY LIMITED (hereinafter
called “Dampier”) a Company also incorporated under the said Act and having
its registered office at 37 Saint George’s Terrace, Perth (hereinafter collectively
called “the Joint Venturers” in which term shall be included their respective
successors and permitted assigns and appointees) of the other part.

WHEREAS:

A. — By an agreement made between the State and Alwest dated the
10th day of November, 1970 which was ratified by the Alumina
Refinery (Bunbury) Agreement Act 1970 the State agreed to grant
to Alwest certain rights to mine bauxite and Alwest undertook,
subject to the provisions of the said agreement, to erect an alumina
refinery at or near Bunbury in the said State.

B. By an agreement dated the 28th day of July, 1971 made between
the State, Alwest and Dampier Alwest assigned to Dampier an
undivided one half share or moiety in and to all the right title
interest claim and demand of Alwest in and under the said
Agreement to the intent that the Joint Venturers should thereafter
hold the said rights as tenants in common in equal shares.

C. Since the date of the said Agreement extensive investigations have
been made by Alwest and by the Joint Venturers as to the
suitability of an area near Worsley as a refinery site and of the use
in the refinery of coal from the Collie coalfield and extensive
geological investigations of the bauxite reserves on both Crown
and private land within the areas the subject of the said Agreement
have been carried out the cost of which exceeds four million
dollars ($4,000,000).

page 6 Version 01-c0-06 As at 11 Sep 2010
Published on www.legislation.wa.gov.au
Alumina Refinery (Worsley) Agreement Act 1973
First Schedule Alumina Refinery (Worsley) Agreement

D. _ The parties hereto have agreed to enter into this Agreement in
substitution for the said Agreement and that on the execution
hereof the said Agreement shall be terminated.

NOW THIS AGREEMENT WITNESSETH —

Interpretation *

1. In this Agreement subject to the context —

“access channel” means the channel to be dredged to provide
access for shipping to the new inner harbour at the port of

Bunbury;

“apply” “approve’

39 ane

‘approval

‘consent

certify” “direct” “notify”

or “request” mean apply, approve, approval, consent, certify,
direct, notify or request in writing as the case may be and the
same rule shall apply with regard to derivatives, inflexions
and variants of the quoted words;

“associated company” means —

(a)

any company providing for the purposes of this
Agreement capital of not less than Two Million
Dollars ($2,000,000) which is incorporated or
formed within the United Kingdom the United
States of America or Australia or such other
country as the Minister may approve and

which —

@

(ii)

is promoted by the Joint Venturers.
or any of them for all or any of the:
purposes of this Agreement and in
which the Joint Venturers or any of
them or some other company,
acceptable to the Minister hold not
less than a twenty five per cent
(25%) interest or some lesser
interest acceptable to the Minister;
or

being a corporation is related
within the meaning of that term as
used in section 6 of the Companies

As at 11 Sep 2010

Version 01-c0-06 page 7
Published on www.legislation.wa.gov.au
Alumina Refinery (Worsley) Agreement Act 1973
Alumina Refinery (Worsley) Agreement First Schedule

Act 1961, to any company in
which the Joint Venturers or any of
them or some other company
acceptable to the Minister hold not
less than twenty five per cent
(25%) of the issued ordinary share
capital; and

(iii) is notified to the Minister by the
Joint Venturers or any of them as
being such a company;

(b) any company approved in writing by the
Minister;

“bauxite” means ore which either with or without crushing
washing and screening is sold as bauxite or is used for
processing into alumina;

“Bunbury Port Authority” and “the Authority” means the body
corporate established pursuant to the Bunbury Port Authority
Act 1909;

“commencement date” means the date on which the Joint
Venturers give to the Minister the notice mentioned in
Clause 2 hereof;

“Commonwealth” means the Commonwealth of Australia and
includes the Government thereof for the time being;

“Conservator of Forests” and “Conservator” means the
Conservator of Forests appointed under the Forests
Act 1918;

“Crown land” means all land of the Crown including —

(a) all land dedicated as a State forest under the
Forests Act 1918, other than land reserved as
State Forest No. 51 as it existed on the
14th May, 1973;

(b) all land reserved for the purpose of water
conservation;

page 8

Version 01-c0-06 As at 11 Sep 2010
Published on www.legislation.wa.gov.au
Alumina Refinery (Worsley) Agreement Act 1973
First Schedule Alumina Refinery (Worsley) Agreement

(c) land reserved under the Land Act and numbered
15410, 18534, 19738, 19739, 19740, 19741,
19958, 20063, 20182, 21287, 24791, 26363,
26666, 30394 and 31890; and

(d) land reserved under the Forests Act as Timber
Reserves and numbered 66/25, 69/25, 131/25,
144/25, 145/25, 146/25, 147/25, 148/25,
151/25, 160/25, 171/25, 172/25 and 189/25,

but excluding —

(e) _ land granted or agreed to be granted in fee
simple;

(f) land held or occupied under the Crown by lease
or licence for any purpose other than pastoral or
timber purposes; and

(g) all other laid reserved under the Land Act or the
Forests Act unless the Minister, after
consultation with the Environmental Protection
Authority established under the Environmental
Protection Act 1971, otherwise determines;

“inner harbour” means the harbour to be dredged at Bunbury;
“Land Act” means the Land Act 1933;

“mineral lease” means the mineral lease referred to in Clause 7(1)
hereof and includes any renewal thereof;

“Mining Act” means the Mining Act 1904;

“Minister” means the Minister in the Government of the State for
the time being responsible for the administration of this
Agreement;

“Minister for Mines” means the Minister in the Government of the
State for the time being responsible for the administration of
the Mining Act;

“month” means calendar month;

“notice” means notice in writing;

As at 11 Sep 2010 Version 01-c0-06 page 9
Published on www.legislation.wa.gov.au
Alumina Refinery (Worsley) Agreement Act 1973
Alumina Refinery (Worsley) Agreement First Schedule

“person” or “persons” includes bodies corporate;

“production date” means the date on which the regular production
of alumina commences at the refinery;

“Railways Commission” means the Western Australian
Government Railways Commission established pursuant to
the Government Railways Act 1904;

“refinery” means a refining plant established pursuant to this
Agreement in which bauxite is treated to produce alumina;

“smelter” means an electrolytic reduction plant for the conversion of
alumina to aluminium using alumina produced from bauxite;

“special grade bauxite” means ore which is saleable as refractory
grade abrasive grade or chemical grade bauxite;

“State Electricity Commission” means the State Electricity
Commission of Western Australia established pursuant to
the State Electricity Commission Act 1945;

“stockpile area” means the land to be made available to the Joint
Venturers in the Port of Bunbury, in accordance with the
terms of this Agreement, for use as a stockpile area;

“this Agreement” “hereof” “hereto” and “hereunder” includes this
Agreement as from time to time added to varied or amended;

“ton” means a ton of two thousand two hundred and forty (2,240)
Ibs net dry weight unless otherwise specified;

“turning basin” means the dredged waters of the inner harbour as
developed by the State for the turning and navigation of
vessels in the inner harbour;

reference in this Agreement to a company includes any joint
venture, partnership or other association of companies;

monetary references in this Agreement are to Australian currency;

power given under any clauses of this Agreement other than
Clause 25 hereof to extend or alter any period or date shall
be without prejudice to the power of the Minister under the
said Clause 25;

page 10 Version 01-c0-06 As at 11 Sep 2010
Published on www.legislation.wa.gov.au
Alumina Refinery (Worsley) Agreement Act 1973
First Schedule Alumina Refinery (Worsley) Agreement

Reference in this Agreement to an Act shall include the
amendments to such Act for the time being in force and also
any Act passed in substitution therefor or in lieu thereof and
the regulations for the time being in force thereunder;

Marginal notes shall not affect the interpretation or construction
hereof 2.

any covenant or agreement on the part of the Joint Venturers
hereunder shall be deemed to be a joint and several covenant
or agreement as the case may be.

Commencement and Operation *

2. (1) | The provisions of this Agreement other than Clause 3 hereof shall
not come into operation until the Joint Venturers have given the Minister notice
that they desire to proceed with the objects of this Agreement.

(2) — If before the 30th of June 1974 the notice referred to in
subclause (1) of this Clause is not given this Agreement will then cease and
determine and neither of the parties hereto will have any claim against the other
of them with respect to any matter or thing arising out of, done, performed or
omitted to be done or performed under this Agreement.

Right to Enter on Crown Land *

3. (1) | The State shall to the extent reasonably necessary for the purposes
of this Agreement allow the Joint Venturers to enter upon Crown land and
survey possible sites for their operations under this Agreement.

Creation of Temporary Reserve *

(2) The State shall on the execution of this Agreement create a
temporary reserve over all the Crown land within the area delineated in blue on
this plan marked “*X” referred to in Clause 7(1) hereof.

Rights of Occupancy *

(3) As soon as the temporary reserve referred to under subclause (2) of
this Clause has been created the Joint Venturers shall apply for and the State
shall grant to them for a period terminating with the granting of the mineral
lease referred to in Clause 7(1) hereof, or the sooner determination of this
Agreement, rights of occupancy for the purposes of this Agreement (including
the sole right to search and prospect for bauxite) in respect of such land on such
terms and conditions as the Minister for Mines may determine.

As at 11 Sep 2010 Version 01-c0-06 page 11
Published on www.legislation.wa.gov.au
Alumina Refinery (Worsley) Agreement Act 1973
Alumina Refinery (Worsley) Agreement First Schedule

(4) _ The provisions of the Mining Act shall be deemed to be modified
to permit the creation of the temporary reserve under subclause (2) of this
Clause and the grant of the rights of occupancy under subclause (3) of this
Clause.

Resumptions *

4. The State may as and for a public work under the Public Works Act 1902,
resume any land required for the purposes of this Agreement and
notwithstanding any other provisions of that Act may sell lease or otherwise
dispose of the same to the Joint Venturers and the provisions of subsections (2)
to (7) inclusive of Section 17 and Section 17A of that Act shall not apply to or
in respect of that land or the resumption thereof.

Obligations of the Joint Venturers *
5. The Joint Venturers shall —

(1) as soon as reasonably possible after the coming into operation
of this Agreement commence the construction of a refinery on a
site at or near Worsley as may be agreed by the Minister or at
such other place as the parties may agree and thereafter
continue such construction and within four years from the
commencement date complete and have in operation the first
stage of the refinery with a capacity to produce not less than
two hundred thousand (200,000) tons of alumina per annum
(which refinery the Joint Venturers may expand from time to
time as they deem appropriate) PROVIDED THAT if the Joint
Venturers shall in writing reasonably demonstrate to the
Minister that they have used their best endeavours to negotiate
the finance required to construct the refinery and to complete
the sales contracts necessary for the sale of alumina produced at
the refinery to make the Joint Venturers’ project economically
practicable, but they have been unsuccessful in either of these
endeavours, the Minister shall grant the Joint Venturers such
extensions of time as are appropriate to the situation
PROVIDED FURTHER that nothing in this subclause shall
limit the effect of Clause 19 or Clause 25 hereof;

Facilities for Transport of Bauxite and Coal *

(2) _ transport all bauxite mined within the mineral lease to the
refinery and all alumina produced at the refinery to the port
of Bunbury and to facilitate such transport and the transport

page 12 Version 01-c0-06 As at 11 Sep 2010
Published on www.legislation.wa.gov.au
Alumina Refinery (Worsley) Agreement Act 1973
First Schedule Alumina Refinery (Worsley) Agreement

of coal fuel oil caustic soda lime and limestone required by
the Joint Venturers for use within the site of the refinery —

(a) _ shall at their expense construct along a route
approved by the Minister and in accordance with
recognised standards an appropriate conveyor or
pipeline between the mineral lease and the
refinery and a pipeline between the refinery and
the Port of Bunbury with all proper ancillary
equipment and without unduly interfering with
any existing means of communication (including
roads and railways), and/or

(b) — shall request the Railways Commission, at the
expense of and in consultation with the Joint
Venturers, to —

(i) construct along a route approved
by the Commission an appropriate
railway having a gauge of 3’ 6”
between the mineral lease via the
refinery to a point on the
Commission’s existing railway
system (the precise location of
such point to be decided by the
Commission) together with all
necessary signalling switch and
other gear, all proper and usual
works and all crossing places as
the Commission may reasonably
require;

(ii) upgrade the Commission’s existing
railway as may be necessary from
the point of connection with the
railway referred to in
subparagraph (i) above to the port
of Bunbury so as to make it
adequate for the Joint Venturers’
requirements as to the transport of
alumina and other products and
goods and materials required for
the construction operation repair

As at 11 Sep 2010 Version 01-c0-06 page 13
Published on www.legislation.wa.gov.au
Alumina Refinery (Worsley) Agreement Act 1973
Alumina Refinery (Worsley) Agreement First Schedule

and maintenance of the refinery
and ancillary facilities;

(c) _ shall request the Railways Commission at the
expense of and in consultation with the Joint
Venturers to upgrade the Commission’s
existing railway so as to make it adequate for
the Joint Venturers’ requirements as to the
transport of coal from the point of connection
referred to in paragraph (b) to an agreed point
in the Collie coalfield;

PROVIDED THAT —

(i) in the event of the State or the Railways
Commission within five years of the date
of this Agreement or within three years
of the completion of the upgrading
referred to in paragraph (b)(ii) and
paragraph (c) of this subclause,
whichever period is the longer, receiving
contributions towards the cost of those
upgradings from other users of the
railways involved, then the State or the
Commission shall return to the Joint
Venturers such part of the moneys
advanced by the Joint Venturers for those
upgradings as is equitable;

(ii) in the event of any other person making
use of the railway referred to in
paragraph (b)(i) of this subclause within
15 years of the date of this Agreement
and moving over that railway in any one
year within that period 500,000 tons or
more of bulk products the State shall
require such other user to make a fair
contribution to the cost of the
establishment of the railway and from the
proceeds of any such contribution or
contributions shall return to the Joint
Venturers such part of the moneys
advanced by the Joint Venturers for the

page 14 Version 01-c0-06 As at 11 Sep 2010
Published on www.legislation.wa.gov.au
Alumina Refinery (Worsley) Agreement Act 1973
First Schedule Alumina Refinery (Worsley) Agreement

establishment of the railway as shall be
equitable;

and, in the event of the Joint Venturers electing to
have a railway constructed as aforesaid the Joint
Venturers shall —

Joint Venturers to Notify Requirements *

(d) provide to the satisfaction of the Railways
Commission not less than twelve months in
advance of their first requiring the use of rail
transport such details of their requirements
(including anticipated or provisional annual
tonnages) as to the use of the railways as will
enable the Commission to make arrangements
to meet those requirements and shall thereafter
give adequate notice of any change in those
requirements;

Ancillary Facilities *

(e) at their cost provide and maintain such sidings,
shunting loops, spurs and other connections as
they require for their operations under this
Agreement and provide and maintain loading
and unloading facilities sufficient to meet train
operating requirements and terminal equipment
(including weighing devices), together with a
staff adequate to ensure the proper operation of
all such loading and unloading facilities and
terminal equipment;

(f) ensure that all wagons are properly trimmed
and loaded to prescribed tonnages;

Rolling Stock *

(g) provide sufficient wagons (to a design and
specification approved by the Railways
Commission) to carry all bauxite coal fuel oil
caustic soda lime and limestone to the refinery
and alumina to the port of Bunbury and
necessary replacements therefor except

As at 11 Sep 2010 Version 01-c0-06 page 15
Published on www.legislation.wa.gov.au
Alumina Refinery (Worsley) Agreement Act 1973
Alumina Refinery (Worsley) Agreement First Schedule

replacements made necessary solely by the
negligence of the Commission;

Freight Rates *

(h) pay in respect of all commodities carried in
trains operated by the Railways Commission
the appropriate freight rates set out or referred
to in the First Schedule hereto by monthly
payments on the basis of the anticipated or
provisional annual tonnage indicated in the
forward pattern of working referred to in
Clause 5(2)(d) hereof subject to annual
adjustment after the expiration of each year
with regard to tonnages actually carried and in
ascertaining the number of tons actually carried
railway weighbridge weights or such alternative
method of measuring as is mutually agreed
shall be used but in no event shall any
allowance be made for moisture contained in
the material transported;

Costs of dredging *

(3) (a) (i) advance to the State a sum of one million five
hundred thousand dollars ($1,500,000) towards
the cost of the dredging in progress in the port
of Bunbury for an access channel and turning
basin, and for the dredging of a berth for the
Joint Venturers in that port and also for the
reclamation of adequate areas of land for the
establishment of the stockpile area;

(ii) | advance to the State a sum of four hundred
thousand dollars ($400,000) towards the cost of
dredging the access channel and turning basin
from 36 feet to 40 feet PROVIDED THAT in
the event of the State or the Bunbury Port
Authority receiving contributions towards the
cost of such dredging from other users of the
port (other than Alcoa of Australia (W.A.)
N.L.) requiring a greater depth than 36 feet the

page 16 Version 01-c0-06 As at 11 Sep 2010
Published on www.legislation.wa.gov.au
Alumina Refinery (Worsley) Agreement Act 1973
Alumina Refinery (Worsley) Agreement

First Schedule

State, having regard to the amount of the
contributions of such other users as aforesaid
and to the State’s existing obligations to refund
to Alcoa of Australia (W.A.) N.L. part of any
contribution that the Joint Venturers may have
made to the cost of such dredging, shall return
to the Joint Venturers such part of the said sum
of four hundred thousand dollars ($400,000) as
is equitable;

Additional Dredging *

(iii)

(iv)

in the event of the Joint Venturers desiring to
use vessels requiring a greater depth of water
than forty (40) feet and/or a greater width of
access channel than four hundred and fifty
(450) feet advance to the State a sum to be
agreed towards the additional dredging
necessary PROVIDED THAT in the event or
any such additional dredging being carried out
in accordance with this provision the State will
to such extent and for such period as is
reasonable having regard to the cost of that
dredging charge for the use of the additional
depth so provided all persons (including the
Joint Venturers) having industrial or trading
establishments at Bunbury and who in any one
year move cargo of 300,000 tons or more
(whether inward or outward) through the port of
Bunbury in vessels drawing more than forty
(40) feet AND the State shall from the proceeds
of such charges return to the Joint Venturers the
agreed sum;

in the event of their electing to construct a
wharf in the port of Bunbury, construct such
wharf in accordance with plans and
specifications approved by the State;

Use of Wharf by Others”

As at 11 Sep 2010

Version 01-c0-06 page 17

Published on www.legislation.wa.gov.au
Alumina Refinery (Worsley) Agreement Act 1973
Alumina Refinery (Worsley) Agreement First Schedule

(v) provided that such use shall not interfere with
the Joint Venturers’ own requirements in regard
thereto, permit any wharf constructed by them
to be used by any other person for the handling
of inward and outward cargo belonging to that
person; the Joint Venturers and the Bunbury
Port Authority shall from time to time mutually
agree upon terms and conditions (including
charges) for such handling and if required by
the Authority the Joint Venturers shall act as its
agent for and in relation to the collection of
such charges and shall remit to the Authority
the portion thereof which shall be payable to the
Authority; the Joint Venturers may in addition
to allowing any other person to use that part of
the wharf as aforesaid, permit, in their sole
discretion, such other person to use the Joint
Venturers’ bulk loading and other facilities at
the berth on reasonable terms and conditions;

Construction of Ship Loader and Conveyor System *

(b) (i) | whether or not the Joint Venturers construct a
wharf as aforesaid, if required by the Authority,
at a place within the port of Bunbury and in
accordance with plans and specifications first
approved by the Authority, construct a
shiploader and conveyor system at the Joint
Venturers’ expense capable of loading alumina
into ships at a rate of not less than 1,200 tons
per hour;

(ii) at the sole discretion of the Joint Venturers
permit any shiploader and conveyor system
constructed at their expense to be used by third
parties on reasonable terms and conditions;

(iii) in the event of the Bunbury Port Authority’s
electing to construct the shiploader and
conveyor system at the Authority’s expense,
pay such handling charges for the use of the

page 18 Version 01-c0-06 As at 11 Sep 2010
Published on www.legislation.wa.gov.au
Alumina Refinery (Worsley) Agreement Act 1973
First Schedule Alumina Refinery (Worsley) Agreement

shiploader and conveyor system as the
Authority may from time to time determine;

Wharfage *

(c) (i) _ throughout the continuance of this Agreement
pay to the Bunbury Port Authority a wharfage
charge for cargo passing over the wharf at the
rate of 15 cents per ton or such other rate as
may be agreed in respect of alumina and
associated chemicals and by-products loaded
through the shiploader and conveyor system
and at rates to be negotiated for all other
cargoes;

PROVIDED THAT in each calendar year in
which the total tonnage of bulk materials.
passing through the inner harbour exceeds two
million (2,000,000) tons the wharfage charge
payable by the Joint Venturers on all alumina
and associated chemicals and by-products
loaded through the shiploader and conveyor
system in excess of eight hundred thousand
(800,000) tons shipped in that year shall be
reduced by three cents per ton;

Handling Charges”

(ii) pay to the Bunbury Port Authority standard
handling charges on all the Joint Venturers
cargo other than alumina and associated
chemicals and by-products loaded through the
shiploader and conveyor system handled by the
Authority but no charge shall be made in
respect of liquid caustic and fuel oil if and when
a pipeline and related facilities are constructed
at the expense of the Joint Venturers to convey
these substances from the point of import at
Bunbury to the stockpile area or refinery;

PROVIDED THAT the wharfage and handling
charges (if any) payable pursuant to this Agreement
shall be adjusted from time to time in proportion to

As at 11 Sep 2010 Version 01-c0-06 page 19
Published on www.legislation.wa.gov.au
Alumina Refinery (Worsley) Agreement Act 1973
Alumina Refinery (Worsley) Agreement First Schedule

any increase or decrease in the scale of wharfage and
handling charges of the Bunbury Port Authority in
respect of locally manufactured goods AND
PROVIDED FURTHER that nothing in this Clause
shall be taken to imply any exemption from the
payment of tonnage rates, conservancy dues or any
other charges that would normally be payable by ships
using the port of Bunbury;

(d) throughout the continuance of this Agreement pay to
the Bunbury Port Authority an annual rental to be
agreed between the parties for land leased to the Joint
Venturers at the port of Bunbury;

Red mud ”

(4) _ not less than two years prior to the estimated production date
have submitted to and have had approved by the Minister
proposals for the ponding of the red mud that is to be
anticipated from 63 years production of alumina at the
refinery and such proposals must provide —

(a) for the progressive acquisition or leasing of
land suitably situated and sufficient in area for
residue storage;

(b) for the formation of the ponds by constructing
raised earth embankments to standards similar
to those of an earth dam;

(c) _ for the location, construction and maintenance of
the ponds so as to avoid interference to or
pollution of underground water, groundwater or
the land drainage system and for the establishment
of an adequate system of observation wells for
testing for such pollution, for the taking of
samples from these wells every three months, the
submission of such samples to chemical analysis
and for producing to the Minister in writing the
results of all such analyses;

page 20 Version 01-c0-06 As at 11 Sep 2010
Published on www.legislation.wa.gov.au
Alumina Refinery (Worsley) Agreement Act 1973
First Schedule Alumina Refinery (Worsley) Agreement

(d) an alternative and satisfactory method of
disposal should the particular ponding prove
inadequate to prevent pollution;

(e) for the progressive and adequate covering of
filled ponds with soil and for the landscaping of
such covered areas and the planting of trees and
shrubs thereon;

AND PROVIDED THAT —

the Joint Venturers shall not sell or dispose of any
land which, pursuant to the requirements of this
subclause, has been acquired or leased by the Joint
Venturers for the purpose of the disposal of red mud
and which has been used for the ponding of red mud
and subsequently covered with soil in accordance with
the requirements of paragraph (e) of this subclause
without having first offered to sell it to the State nor
(other than to the State) within twenty-eight (28) days
of any such offer having been made PROVIDED
FURTHER THAT should the State notify the Joint
Venturers that it desires to acquire any part of such
land the Joint Venturers shall sell to the State at fair
market value such part of the land as they do not
reasonably require for their own industrial purposes;

Disposal of Other Waste Materials *

(5) dispose of all waste materials other than red mud generated
within the refinery site in such manner as to prevent the
pollution of rivers, groundwater and underground water and
comply with any reasonable direction which the Minister
may give with regard to such disposal;

Drainage *

(6) adequately drain the refinery site and related facilities and
dispose of such drainage in accordance with plans and
specifications to be submitted by the Joint Venturers and
approved by the Minister;

Housing *

As at 11 Sep 2010 Version 01-c0-06 page 21
Published on www.legislation.wa.gov.au
Alumina Refinery (Worsley) Agreement Act 1973

Alumina Refinery (Worsley) Agreement First Schedule

(7) (a)

(b)

(c)

(d)

provide (at such prices rentals or charges as are fair
and reasonable under the circumstances) such services
and facilities including housing assistance as may be
necessary for the proper and reasonable
accommodation health and recreation of workers
employed by the Joint Venturers and of contractors
engaged in carrying out the Joint Venturers’
operations under this Agreement;

bear the capital cost involved to the State in the
State’s establishing on the mineral lease or adjacent
areas any education, hospital, police or other services
to the extent to which such services have been made
necessary by the Joint Venturers’ operations under
this Agreement;

share with the State or the appropriate authority on a
fair and reasonable basis the capital cost of
establishing additional services and works, including
sewerage treatments works, water supply works, main
drains, education and hospital services to the extent to
which such additional services and works have been
made necessary in existing towns by the establishment
of the refinery;

in the event of a material expansion of the designed
capacity of the refinery which results in the refinery
having a designed capacity to produce more than 1.2
million tons of alumina per year share with the State
or the appropriate authority on a fair and reasonable
basis the capital cost of establishing such further
services and works of the kind referred to in
paragraph (c) of this subclause as may be necessary in
such existing towns by reason of such expansion. In
determining the extend of the Joint Venturers’
contribution the parties shall have regard inter alia to
the current and anticipated composition of the town
involved and the extent to which the ordinary
responsibilities of the State with respect to the
provision of the capital cost of such services and
works are to be assumed by the State in the light of its
then current capital resources;

page 22

Version 01-c0-06 As at 11 Sep 2010
Published on www.legislation.wa.gov.au
Alumina Refinery (Worsley) Agreement Act 1973
First Schedule Alumina Refinery (Worsley) Agreement

Use of local professional services labour and materials *
(8) as far as it is reasonable and economically practicable —

(a) use the services of engineers, surveyors,
architects and other processional consultants
resident and available within the said State;

(b) use labour available within the said State;

(c) when calling for tenders and letting contracts for
works materials plant equipment and supplies
ensure that Western Australian suppliers
manufacturers and contractors are given
reasonable opportunity to tender or quote; and

(d) give proper consideration and where possible
preference to Western Australian suppliers
manufacturers and contractors when letting
contracts or placing orders for works materials
plant equipment and supplies where price
quality delivery and service are equal to or
better than that obtainable elsewhere;

Commonwealth Consent *

(9) make all necessary applications from time to time to the
Commonwealth or Commonwealth constituted agency,
authority or instrumentality which may be concerned for the
grant to the Joint Venturers of all licence or consent under
Commonwealth law required to permit the Joint Venturers to
enter into this Agreement and perform their obligations
hereunder;

Royalties on Alumina and Bauxite During First Seven Year
Period *

(10) (a) (i) __ subject to any increase or decrease provided for
in the proviso to this paragraph pay to the State
a royalty of 26.25 cents per ton on all alumina
produced at the refinery from bauxite the
property of the Crown during the period
expiring at the end of seven years from the
production date PROVIDED THAT the royalty

As at 11 Sep 2010 Version 01-c0-06 page 23
Published on www.legislation.wa.gov.au
Alumina Refinery (Worsley) Agreement Act 1973
Alumina Refinery (Worsley) Agreement First Schedule

payable under this paragraph shall be reviewed
quarterly and shall be calculated separately for
each of the quarterly periods mentioned in
paragraph (d) of this subclause in accordance
with the following formula

M

BX — —_——=R
52 500

Where B = the royalty mentioned in this
paragraph (expressed in cents)

M = the mean quarterly world
selling price per ton of
aluminium as defined below
(expressed in cents)

R = the royalty rate per ton
(expressed in cents) which will
become payable in respect of
alumina as a result of the
application of this formula;

the mean quarterly world selling price per ton
of aluminium for any quarter is deemed to be
the average (expressed in cents) of the four
prices first quoted in the London Metal Bulletin
in respect of one pound of Canadian primary
aluminium of 99.5 per cent purity F.O.B.
Toronto in each of the four quarters which
immediately precede that quarter multiplied by
2,240 and for the purpose of this proviso the
conversion rate for Canadian dollars to
Australian dollars shall be the mean between
the buying and selling rate for telegraphic
transfers as quoted by a trading bank acceptable
to the Minister for Mines;

(ii) during the period referred to in
sub-paragraph (i) of paragraph (a) of this
subclause pay to the State a royalty of 50 cents
per ton on all special grade bauxite the property

page 24 Version 01-c0-06 As at 11 Sep 2010
Published on www.legislation.wa.gov.au
Alumina Refinery (Worsley) Agreement Act 1973

First Schedule

Alumina Refinery (Worsley) Agreement

of the Crown mined by the Joint Venturers
within the mineral lease;

(iii) In the event that the Joint Venturers produce
associated chemicals and by-products at the
refinery, if the Minister so requires, pay to the
State such royalty as may be agreed on between
the parties hereto;

Royalty on Alumina and Bauxite After First Seven Year
Period *

(b)

after the expiration of the period referred to in
sub-paragraph (i) of paragraph (a) of this subclause
pay to the State on all special grade bauxite mined by
the Joint Venturers pursuant to this Agreement and on
all alumina produced by them at the refinery from
bauxite the property of the Crown royalties at the
relevant rates specified in the regulations under the
Mining Act PROVIDED THAT the amount payable
by way of royalty on each ton of alumina shall not be
greater than that payable by any other producer of
alumina in the South West Division of the State of
Western Australia as defined in the Land Act AND
PROVIDED ALWAYS that subject to the proviso to
sub-paragraph (i) of paragraph (a) of this subclause in
no case shall the rate of royalty on alumina be less
than 26.25 cents per ton;

except with the consent of the Minister not use bauxite
(other than special grade bauxite) mined by the Joint
Venturers pursuant to this Agreement in any other
way than for the production of alumina and associated
chemicals and by-products at the refinery;

Return and Payment of Royalties *

(d)

after the production date, before the fifteenth day in
each of the months of January, April, July and
October in each year furnish to the Minister for Mines
areturn of all bauxite and alumina and associated
chemicals and by-products produced during the
quarterly period ending on the last day of the

As at 11 Sep 2010

Version 01-c0-06 page 25
Published on www.legislation.wa.gov.au
Alumina Refinery (Worsley) Agreement Act 1973
Alumina Refinery (Worsley) Agreement First Schedule

preceding December, March, June and September as
the case may be together with all other particulars
necessary to enable the calculation of the royalty
payable thereon and within thirty (30) days after the
expiration of each such quarterly period pay the State
the amount of royalty due and payable in respect of
that quarter;

Inspection *

(e) permit the Minister for Mines or his nominee to
inspect at all reasonable times the records of the Joint
Venturers relative to the quantities of special grade
bauxite or alumina and associated chemicals and
by-products produced hereunder and to take copies or
extracts therefrom for the purpose of determining the
royalty payable and take reasonable steps to satisfy
the Minister for Mines either by certificate of a
competent independent party acceptable to the State or
otherwise to the reasonable satisfaction of the Minister
for Mines as to all relevant weights and analyses and
will give due regard to any objection or representation
made by the Minister for Mines or his nominee as to
any particular weight or assay of special grade bauxite
or alumina and associated chemicals and by-products
which may affect the amount of royalty payable
hereunder;

(11) take reasonable measures to purchase or lease land required
by the Joint Venturers for the purposes of this Agreement.

Smelter *

6. (1) _ The Joint Venturers undertake to investigate the technical and
economic feasibility of establishing a smelter in the State of Western Australia
and from time to time review the matter and when requested by the Minister but
not more than every twelve (12) months to inform the State fully in writing as to
the progress and results of such investigations.

The State may if it so desires also undertake studies and for this purpose
the Joint Venturers shall provide the State with such information as it may
reasonably require but the Joint Venturers shall not be obliged to supply
technical information of a confidential nature in respect of processes which

page 26 Version 01-c0-06 As at 11 Sep 2010
Published on www.legislation.wa.gov.au
Alumina Refinery (Worsley) Agreement Act 1973
First Schedule Alumina Refinery (Worsley) Agreement

have been developed by the Joint Venturers or an associated company or
acquired from other sources and which is not generally available to the
aluminium industry, or financial and economic information of a confidential
nature which, if disclosed, could unduly prejudice the contractual or commercial
arrangements between the Joint Venturers or any of them and third parties.

(2) _ If the studies undertaken under subclause (1) of this Clause show
that in the circumstances then applying to the Joint Venturers a smelter is
technically and economically viable and competitive on world markets then the
Joint Venturers shall establish a smelter and have it operating at a capacity and
within a time to be agreed.

(3) If the Joint Venturers are unwilling or fail to establish the smelter
as provided in subclause (2) of this Clause the State may negotiate with a third
party to establish a smelter on terms and conditions not more favourable on the
whole to the third party than any terms it has offered to the Joint Venturers. In
such circumstances the Joint Venturers will if required supply alumina for a
reasonable period to the third party at a reasonable price (which shall have
regard to prevailing world prices and shall take into account the cost of any
additional capacity that has to be constructed by the Joint Venturers) and in
sufficient quantities to meet the requirements of the third party from time to
time PROVIDED THAT the Joint Venturers shall not be liable to supply the
third party with a greater annual quantity of alumina than 100,000 tons in the
first year after the smelter is established and thereafter at a progressively
increasing annual tonnage until a maximum of 200,000 tons is reached in the
fifth year.

Mineral Lease *

7. (1) | The State shall on application made by the Joint Venturers at any
time before the expiration of two (2) years from the commencement date cause
to be granted to the Joint Venturers a mineral lease of such Crown land as is
then held by the Joint Venturers pursuant to Clause 3(3) hereof and privately
owned land in respect of which the mineral rights are reserved to the Crown as
is applied for within the area delineated in blue on the plan marked “X” and
initialled by or on behalf of the parties hereto for identification (notwithstanding
that the survey of any of the lands applied for has not been completed but
subject to corrections to accord with the survey when completed) for the mining
of bauxite; and the lease shall be so granted under and (except to the extent that
the provisions of the Mining Act are not inconsistent with this Agreement)
subject to that Act but in the form set out in the Second Schedule.

As at 11 Sep 2010 Version 01-c0-06 page 27
Published on www.legislation.wa.gov.au
Alumina Refinery (Worsley) Agreement Act 1973
Alumina Refinery (Worsley) Agreement First Schedule

Exemption from Labour Conditions *

(2) The Joint Venturers shall not be required during the currency of
this Agreement to comply with labour conditions imposed by or under the
Mining Act with respect to the mineral lease but this subclause shall not apply
to privately owned land within the mineral lease unless the owner and occupier
have been advised by the Joint Venturers as to the effect of the terms of this
Agreement insofar as they relate to privately owned land within the mineral
lease and have expressly agreed in writing to the Joint Venturers exercising with
respect to his land the right of noncompliance with those labour conditions.

Catchment Areas”

(3) If the mineral lease granted pursuant to subclause (1) of this Clause
includes all or any part of the land coloured in red on the plan marked “X”, such
land being part of the Helena River and Collie River catchment areas the Joint
Venturers notwithstanding the existence of the mineral lease, shall not mine or
make any use whatsoever of such land until the State has notified the Joint
Venturers that it approves of the Joint Venturers mining or otherwise making
use of the land and then only to the extent and subject to any conditions
indicated in that approval.

Rental *

(4) Rental under the mineral lease shall be paid to the State yearly in
advance and for the first seven years of the lease shall be calculated at the rate of
five dollars ($5) per annum for every square mile contained in the leased area.

Review of Rental *

(5) After the expiration of the first seven years from the granting of the
mineral lease and at the expiration of every seven year period of the lease
thereafter the rental for the lease shall be reviewed. The rental for each such
period after the first seven years shall be calculated separately in accordance
with the following formula —

M
Bx =R
$525
Where B = the rental mentioned in subclause (4) of this Clause.
M = the mean quarterly world selling price per ton of
aluminium as defined in Clause 5(10)(a)(i) of this
Agreement, but here expressed in dollars and cents;
R = the new rental;
page 28 Version 01-c0-06 As at 11 Sep 2010

Published on www.legislation.wa.gov.au
Alumina Refinery (Worsley) Agreement Act 1973
First Schedule Alumina Refinery (Worsley) Agreement

PROVIDED THAT in no case shall the adjusted rental be less than five dollars
($5) per square mile.

Term of Mineral Lease *

(6) Subject to the performance by the Joint Venturers of their
obligations under this Clause and notwithstanding any provision of the Mining
Act to the contrary the term of the mineral lease will, subject as hereinafter
provided, be for twenty-one (21) years from the date of receipt of the
application referred to in subclause (1) of this Clause with rights of renewal for
two (2) consecutive further periods of twenty-one (21) years upon the terms and
conditions contained in the mineral lease except that: —

(i) the rental rate may be varied as provided in subclause (5) of
this Clause;

(ii) royalty rates may be varied as provided in subclause (10) of
Clause 5 hereof;

(iii) the right of renewal shall be excluded after the second
renewal.

Further Mineral Lease *

(7) | Within the first six (6) months of the twelve (12) months
immediately preceding the expiration of the second renewed period of
twenty-one (21) years of the mineral lease the Joint Venturers, if the refinery is
then being operated pursuant to this Agreement, may give notice to the State
that they desire a further mineral lease under the Mining Act for bauxite of the
leased area or of a part or parts thereof for a term of twenty-one (21) years and
the State shall within six (6) months from its receipt of that notice notify the
Joint Venturers of the terms and conditions upon which it is prepared to grant
such a further mineral lease of the leased area or of a part or parts thereof (as the
case may be) and the Joint Venturers for a period of three (3) months thereafter
will have the right to accept such further mineral lease on those terms and
conditions and for a period of two (2) years the State shall not offer to grant a
mineral lease of the leased area or any part thereof for bauxite to any person
other than the Joint Venturers on more favourable terms and conditions than
have been offered to the Joint Venturers.

Surrender of part of Mineral Lease *

(8) The Joint Venturers may from time to time surrender to the State
all or any portion or portions (of reasonable size and shape) of the mineral lease

As at 11 Sep 2010 Version 01-c0-06 page 29
Published on www.legislation.wa.gov.au
Alumina Refinery (Worsley) Agreement Act 1973
Alumina Refinery (Worsley) Agreement First Schedule

subject to the Joint Venturers having complied with their obligations under
subclauses (10) (11) (12) (13) and (14) of this Clause in respect of that portion
or those portions and upon the surrender of any portion or portions of the
mineral lease the rental thereunder shall abate in proportion to every square mile
or residual part of a square mile of the mineral lease so surrendered, but there
shall be no refund of rental covering any part of a yearly rental already paid
after becoming due.

Mining on Privately Owned Land *

(9) — The Joint Venturers will not commence any mining or related
operations for the purposes of this Agreement on any privately owned land
within the mineral lease unless and until —

(a) _ they have entered into a written agreement with the owner
and occupier of such land for the purpose of providing for
adequate restoration of the land after mining and that
agreement has been approved by the Minister; and

(b) _ they have entered into a written agreement with the owner
and occupier of such land for compensation arising out of
their operations or proposed operations on the land, and
within fourteen (14) days after the date thereof or (in the
case of an agreement entered into before the date hereof)
after the execution of this Agreement lodge a true copy of
the agreement with the Minister for Mines.

(10) The Joint Venturers will by means of contour ploughing, concrete
or earth sills, diversion channels, settling ponds and drainage or other approved
method as the case may require take all reasonable steps to prevent damage
being caused to privately owned land by water runoff and will by every
reasonable means prevent soil erosion on such land.

(11) The Joint Venturers will within thirty (30) days after ceasing
mining operations on any area of privately owned land commence to restore the
mined area and continue to restore it until the restoration is completed to the
satisfaction of the Minister who in considering any matter relating to such
restoration shall have regard to the reasonable requirements of the relevant local
authority.

(12) Notwithstanding any rule of law or provision of any agreement
referred to in subclause (9)(a) of this Clause to the contrary a reference to
mining or mining operations in any such agreement shall be read and construed

page 30 Version 01-c0-06 As at 11 Sep 2010
Published on www.legislation.wa.gov.au
Alumina Refinery (Worsley) Agreement Act 1973
First Schedule Alumina Refinery (Worsley) Agreement

as including the restoration of any mined area and for that purpose and for the
purposes of subclause (11) of this Clause the term “restoration” means the
battering and smoothing of pit walls, the spreading of previously removed
topsoil, the ground ripping and planting of vegetation of or in a mined area and
the verb “to restore” has a corresponding meaning.

(13) Notwithstanding the provisions of subclause (11) of this Clause
where the owner of the privately owned land satisfies the Minister that the
excavation of any mined area is capable (with or without modification) of being
used and should be used for the purpose of water storage or other approved
purpose the Minister will by notice to the Joint Venturers relieve them of the
obligation imposed by that subclause with respect to that particular mined area.

(14) For the purposes of subclauses (10) (11) and (13) of this Clause, a
reference to privately owned land shall be construed as including land owned by
the Joint Venturers.

Construction of Railway *

8. (1) | The State shall at the request of the Joint Venturers and with all
reasonable expedition but at the Joint Venturers’ expense in all things execute
the railway construction and upgradings referred to in Clause 5(2)(b) and (c) of
this Agreement but shall not be required to complete such construction or
upgradings within a period of less than two years from the date of the Joint
Venturers’ particular request.

(2) | The construction and upgradings referred to in subclause (1) of this
Clause shall be carried out to the specifications of the Railways Commission but
in deciding on any such specifications the Commission shall have due regard to
the requirements of the Joint Venturers and shall consult them as to those
requirements.

(3) The provisions of section 96 of the Public Works Act 1902, shall
not apply to any railway constructed pursuant to this Agreement.

Maintenance of Railway *

(4) _ The State shall maintain the railway constructed in accordance
with Clause 5(2)(b)(i) of this Agreement.

Operation of Trains *

(5) During the currency of this Agreement, subject to the Joint
Venturers complying with their obligations hereunder in relation to their use of

As at 11 Sep 2010 Version 01-c0-06 page 31
Published on www.legislation.wa.gov.au
Alumina Refinery (Worsley) Agreement Act 1973
Alumina Refinery (Worsley) Agreement First Schedule

rail transport and, in particular, subject to the number of wagons provided by
the Joint Venturers being sufficient for the purpose, the State shall operate such
trains as is required and shall transport over its railways from time to time
existing all bauxite alumina coal fuel oil caustic soda lime limestone and other
commodities required by the Joint Venturers.

Maintenance and Service of Locomotives, Brakevans and Rolling Stock 2

(6) The State, at is own expense, shall provide all locomotives and
brakevans and maintain and service all locomotives brakevans and wagons
necessary for the purposes of this Agreement.

Construction of Roads *

9. (1) _ If-so required by the Joint Venturers the State shall at the expense
of the Joint Venturers acquire or resume such land as may be required and
construct or cause to be constructed any road reasonably required by them to
gain access to any land in order to carry out their operations under this
Agreement and the alignment and general standard of any such road shall be
such as is acceptable to the State.

(2) The Joint Venturers may construct and use private roads within the
area of the mineral lease but —

(a) _ the plans and specifications for any such road shall be
approved in advance by the State and shall where required
by the State provide for grade separation at all intersections
with public roads and railways;

(b) — the Joint Venturers shall —

(i) minimise the extent of forest clearing required
for road alignments and give to the Conservator
of Forests six (6) months prior notice of their
intention to build any road;

(ii) take full responsibility for and take precautions
to prevent the public from using their private
roads; and

(iii) provide fences and stock barrier wherever
necessary.

(3) The Joint Venturers shall in respect of every road constructed
pursuant to subclause (2) of this Clause that is open to or used by the public for

page 32 Version 01-c0-06 As at 11 Sep 2010
Published on www.legislation.wa.gov.au
Alumina Refinery (Worsley) Agreement Act 1973
First Schedule Alumina Refinery (Worsley) Agreement

passage with vehicle comply with the provisions of the Road Maintenance
(Contribution) Act 1965.

Use of Public Roads *

10. (1) Subject to any restriction that the State may reasonably impose by
way of limitation of speeds or loads or the use of railway crossings the Joint
Venturers may use any public roads that may from time to time exist in the area
of their operations under this Agreement for the purpose of transporting goods
and materials in connection with those operations, but where the Joint
Venturers’ operations require the use of a public road that is inadequate for the
purpose, or results in excessive damage or deterioration of any public road
(other than fair wear and tear) the Joint Venturers shall pay to the State or local
authority concerned (except where and to the extent that the Commissioner of
Main Roads or local authority agrees to bear the whole or part of the cost
involved) the total cost of any upgrading required or of making good the
damage or deterioration.

(2) | Where the operations of the Joint Venturers bring about an increase
in the conflict of trains and road vehicles at level crossings to such an extent
that an improvement in the level of protection requiring the provision of either
flashing lights, boom gates or grade separation is considered by the Minister to
be warranted following all investigation, the Joint Venturers shall pay to the
State (except where and to the extent that the Minister agrees to bear the whole
or part of the cost involved) the total cost of providing the increased level of
protection.

Transport of Construction Materials by Road *

11. If during the construction of the refinery or any substantial extension
thereof the Joint Venturers demonstrate to the satisfaction of the Commissioner
of Transport that the services provided by the Railways Commission do not
meet the reasonable requirements of the Joint Venturers, the Commissioner of
Transport shall, subject to the payment of the appropriate fee, issue a licence to
transport goods by road for such construction or extension under the terms of
the Transport Commission Act 1966.

State’s Obligations *
12. The State covenants with the Joint Venturers that the State shall —

(1) _ if so required by the Joint Venturers acquire for them any
land required for the refinery; the price at which such land

As at 11 Sep 2010 Version 01-c0-06 page 33
Published on www.legislation.wa.gov.au
Alumina Refinery (Worsley) Agreement Act 1973
Alumina Refinery (Worsley) Agreement First Schedule

will be made available to the Joint Venturers shall be the
actual cost of acquisition by the State;

(2) on application grant, or make arrangements to have the
Authority, or other interested instrumentality of the State,
grant to the Joint Venturers, or obtain for them at such prices
and on such terms as are prescribed by law or are otherwise
reasonable any land, lease, easement or any licence or other
right (whether statutory or otherwise) which the parties
hereto agree are reasonably necessary to enable the Joint
Venturers, subject to the terms of this Agreement to
construct, install, establish, operate or maintain, as the case
may be —

(a) a pipeline or conveyor for the transport of
bauxite from the mineral lease to the refinery
site;

(b) any pipeline for the transport of fresh water, sea
water, fuel oil, liquid caustic, red mud or other
effluent, or natural gas as is reasonably required
for the purposes of this Agreement;

(c) a wharf in the port of Bunbury, an adjacent
stockpile area adequate for the purposes of the
Joint Venturers together with associated
shiploader, conveyors, storage bins, railway
sidings and ancillary facilities for the storage
handling and shipment of alumina and
associated chemicals and by-products and, a
ship unloader and other facilities for the
discharge and storage of liquid caustic fuel oil
soda ash lime and limestone and such other
commodities as the Bunbury Port Authority
may in its discretion approve from time to time;

(d) housing recreational and other facilities,
amenities and services required for the
employees of the Joint Venturers their
contractors and their families;

(e) any other facility contemplated by this
Agreement or which the Joint Venturers and the

page 34 Version 01-c0-06 As at 11 Sep 2010
Published on www.legislation.wa.gov.au
Alumina Refinery
First Schedule

(Worsley) Agreement Act 1973
Alumina Refinery (Worsley) Agreement

Minister agree is desirable for the purposes of
the Agreement;

PROVIDED THAT the State shall be reimbursed by the
Joint Venturers for all expenses involved, whether because
of resumption or otherwise in its making or causing to be
made available to the Joint Venturers any such land lease
easement or other right as aforesaid, and that the Joint
Venturers shall pay all fees and other charges normally
payable in connection with the granting of any statutory
right or licence.

AND PROVIDED THAT wherever the grant of any such
land, lease, easement, licence or other right is provided for
by statute the particular grant shall be made under and the
resulting right exercised subject to the terms of the relevant
statute except to the extent that this Agreement provides
otherwise.

AND PROVIDED THAT any easement licence or other
right required for the purposes specified in paragraphs (a)
and (b) of this subclause shall only be granted to the extent
that such grant does not unreasonably interfere with public
works (such as water supplies, sewerage, drainage,
electricity supplies roads or railways) then existing or under
immediate contemplation

Modification of Land Act?

BUT PROVIDED FURTHER THAT in respect of any land
sold or leased to the Joint Venturers by the State for any of
the purposes of this Agreement the Land Act shall be
deemed to be modified by: —

(a) _ the substitution for subsection (2) of
section 45A of the following subsection: —

“(2) Upon the Governor signifying
approval pursuant to subsection (1)
of this section in respect of any
such land the same may subject to
this section be sold or leased;”

(b) _ the deletion of the proviso to section 116;

As at 11 Sep 2010

Version 01-c0-06 page 35
Published on www.legislation.wa.gov.au
Alumina Refinery (Worsley) Agreement Act 1973
Alumina Refinery (Worsley) Agreement First Schedule

(3)

(c) _ the deletion of section 135;
(d) _ the deletion of section 143;

(e) _ the inclusion of a power to offer for sale or
leasing land within or in the vicinity of any
townsite notwithstanding that the townsite has
not been constituted a townsite under
section 10; and

(f) _ the inclusion of a power to offer for sale or
grant leases or licences for terms or periods and
on such terms and conditions (including
renewal rights) and in forms consistent with the
provisions of this Agreement in lieu of the
terms or periods, the terms and conditions and
the forms referred to in the Act;

The provisions of the last proviso above shall not operate so
as to prejudice the rights of the State to determine any lease
licence or other right or title in accordance with the other
provisions of this Agreement;

should the Joint Venturers desire to establish a second
refinery for the processing of bauxite within the State
entertain and sympathetically consider any proposals which
the Joint Venturers may make with regard thereto including
port, railway and other associated facilities;

Zoning *

(4)

ensure that no land the subject of any mineral lease or other
lease, licence or easement granted under or pursuant to
statute or this Agreement and no land of any other tenure
(including freehold) used or occupied by the Joint Venturers
for any of the purposes contemplated by the Agreement shall
be made subject to any restriction as to its use such as would
prevent or unreasonably hinder the Joint Venturers carrying
out the operations contemplated by this Agreement, whether
such restriction be by way of zoning, regulation, by-law or
other exercise of statutory power and whether by the State or
any local or other authority;

page 36

Version 01-c0-06 As at 11 Sep 2010
Published on www.legislation.wa.gov.au
Alumina Refinery (Worsley) Agreement Act 1973

First Schedule

Alumina Refinery (Worsley) Agreement

No Discrimination by Rates or Otherwise *

6)

except as provided in this Agreement not impose nor permit
nor authorise any of its agencies or instrumentalities or any
local or other authority of the State to impose discriminatory
taxes rates or charges of any nature whatsoever on or in
respect of the titles property or other assets products
materials or services used or produced by or through the
operations of the Joint Venturers in the conduct of their
business hereunder nor will the State take or permit to be
taken by any such State authority any other discriminatory
action which would deprive the Joint Venturers of full
enjoyment of the rights granted under this Agreement;

Rating?

(6)

ensure that notwithstanding the provisions of any Act or
anything done or purported to be done under any Act the
valuation of all lands (whether of a freehold or leasehold
nature) the subject of this Agreement (except as to any part
upon which a permanent residence shall be erected or which
is occupied in connection therewith) shall for rating
purposes be the unimproved value thereof and no such lands
shall be subject to any discriminatory rate as against the
Joint Venturers as a party to this Agreement PROVIDED
THAT nothing in this subclause shall prevent the Joint
Venturers making the election provided for by section 533B
of the Local Government Act 1960;

Resumption of Land ?

)

having regard to the particular nature of the industry
proposed to be established by the Joint Venturers under this
Agreement and during the currency hereof not resume or
suffer or permit to be resumed by any State instrumentality
or by any local or other authority of the said State any estate,
right, title or interest in land or improvements thereon held
by or acquired by or on behalf of the Joint Venturers for the
purpose of their operations under this Agreement the
resumption of any of which would unreasonably impede the
existing or projected activities of the Joint Venturers nor will
the State create or grant or permit or suffer to be created or

As at 11 Sep 2010

Version 01-c0-06 page 37
Published on www.legislation.wa.gov.au
Alumina Refinery (Worsley) Agreement Act 1973
Alumina Refinery (Worsley) Agreement First Schedule

granted by any instrumentality or authority of the said State
as aforesaid any road right of way or easement of any nature
or kind whatsoever over or in respect thereof without the
consent of the Joint Venturers first having been obtained
which consent shall not be arbitrarily or unreasonably
withheld;

Water *

13. (1) The Joint Venturers estimate that for a refinery with a designed
capacity of 1.2 million tons of alumina per annum they will require up to

3 million gallons of potable water per day and that if the capacity of such
refinery is increased to 2 million tons per annum the water requirements will
approximate 5 million gallons per day.

The Joint Venturers’ initial requirements of up to 3 million gallons a day
will be supplied to the Joint Venturers from the Wellington Dam and the State
(so far as is then reasonably practicable) will meet the additional requirements
of the Joint Venturers from that source.

(2) The Joint Venturers will advance to the State a sum sufficient to
enable the State to design and construct a pipeline together with ancillary works
of appropriate size to supply 3 million gallons per day to the refinery.

Such water shall be paid for at the following rates —

(a) During the first ten years from the production date the sum
of one hundred and twenty thousand dollars ($120,000) per
annum plus the prices prescribed under the provisions of the
Country Areas Water Supply Act 1947, less 10 cents per
1,000 gallons; and

(b) thereafter during the continuance of this Agreement at the
said prescribed prices less 10 cents per 1,000 gallons.

In addition to the rates prescribed by paragraphs (a) and (b) of this subclause the
Joint Venturers will pay an annual rate in respect of the lot or lots on which the
refinery is constructed pursuant to the provisions of the said Act except that the
rate shall be based on the unimproved value of the land.

(3) The Joint Venturers will contribute a fair and reasonable
proportion of the cost of any works involved in meeting the Joint Venturers’
additional requirements of water under subclause (1) of this Clause.

page 38 Version 01-c0-06 As at 11 Sep 2010
Published on www.legislation.wa.gov.au
Alumina Refinery (Worsley) Agreement Act 1973
First Schedule Alumina Refinery (Worsley) Agreement

(4) _ The State as soon as possible after this Agreement comes into
operation shall with all reasonable expedition construct the pipeline and
ancillary works referred to in subclause (1) of this Clause and may construct
such pipeline and ancillary works to a greater capacity than that indicated in
subclause (1), but in that event the cost of the enlarged supply system will be
shared on a basis to be negotiated between the State and the Joint Venturers.

(5) If at any time the reasonable water requirements of the Joint
Venturers either as to quality or quantity cannot be met from the Wellington
Dam or other sources then available, the State, in so far as it is reasonably
possible will act promptly to meet those requirements. The Joint Venturers will
contribute a fair and reasonable proportion of the cost of any works involved.

(6) The State at the request and at the expense of the Joint Venturers
will provide water sufficient for the needs of the Joint Venturers’ mining
operations and of their work force at such point or points as shall be chosen by
the Joint Venturers within the mineral lease. Such water shall be paid for by the
Joint Venturers at the prices prescribed from time to time for water supplied for
mining purposes under the provisions of the Country Areas Water Supply
Act 1947.

(7) Inthe event of the Joint Venturers desiring to develop a local
source of water for the needs of their mining operations and of their work force
within the mineral lease the Joint Venturers will at their expense construct local
storage and ancillary works in accordance with proposals approved by the
Minister.

Coal *

14. The parties acknowledge that it is proposed (subject to coal being
available at a price competitive with other available sources of energy) to use
coal in the refinery. To this end it is essential that the Joint Venturers be assured
of a continuity of supply of coal of sufficient amount to meet the requirements
of a refinery with an initial capacity of 1.2 million tons and a maximum
capacity of 2 million tons per year for a contemplated period of 63 years.

The Joint Venturers shall confer with the Minister from time to time to
establish their annual coal requirements. The Joint Venturers shall use their best
endeavours to enter into long term contracts for their requirements of coal
having first agreed with the State on an equitable apportionment between open
cut coal and deep mined coal to be used both by the State and the Joint
Venturer’s from available resources.

As at 11 Sep 2010 Version 01-c0-06 page 39
Published on www.legislation.wa.gov.au
Alumina Refinery (Worsley) Agreement Act 1973
Alumina Refinery (Worsley) Agreement First Schedule

The State shall, having regard to the coal requirements of the State
Electricity Commission for its power stations from time to time, take such
reasonable measures as may be practicable (including where appropriate the
making of representations to the Commonwealth) to ensure the availability of
supplies of coal required for the purposes of the Joint Venturers’ operations
under this Agreement.

Electricity *

15. (1) The Joint Venturers are authorised to generate electricity for their
own use at the area from time to time being mined within the mineral lease, at
the refinery for their own use on the site of the refinery and for ancillary
operations beyond that site, PROVIDED THAT the Joint Venturers shall
comply in all respects with the reasonable requirements of the State Electricity
Commission and shall not take transmission lines beyond the site of the
refinery without the prior approval of the Commission which approval shall not
be withheld in respect of transmission lines for the purpose of providing power
to a conveyor between the area from time to time being mined within the
mineral lease and the refinery, and between the refinery and the residue area for
the purpose of providing power to pump red mud. Any approval given by the
Commission pursuant to this subclause may be subject to conditions requiring
that the route and type of line shall meet the reasonable requirements of the
Commission.

(2) The State will within twelve (12) months of the receipt of a request
from the Joint Venturers supply power to the site of the refinery sufficient for
construction purposes and to the area from time to time being mined within the
mineral lease sufficient for normal operating requirements.

(3) | The supply of power to the Joint Venturers pursuant to this Clause
shall be on the State Electricity Commission’s usual conditions and practice and
at the appropriate tariffs prescribed from time to time.

Access to Forests

16. (1) The State acknowledges that the Joint Venturers for the purpose of
their operations under this Agreement will need to enter upon and remove
overburden from areas of State forests and Crown land within the mineral lease.

(2) The Joint Venturers will subject as is hereinafter provided, from
time to time in accordance with their plan submitted pursuant to subclause (10)
of this Clause give to the Conservator of Forests on behalf of the State at least
six (6) months prior notice of their intention to enter upon any area of State

page 40 Version 01-c0-06 As at 11 Sep 2010
Published on www.legislation.wa.gov.au
Alumina Refinery (Worsley) Agreement Act 1973
First Schedule Alumina Refinery (Worsley) Agreement

forest or Crown land to be specified in the notice and to cut and remove from
the area forest produce and overburden for the purposes of their operations
under this Agreement and the Conservator unless he has good and sufficient
reason to the contrary shall grant to the Joint Venturers any permit or licence
necessary for those purposes subject to usual or proper conditions. In the case
of bauxite to be mined for test purposes, the period of notice required under this
subclause shall be reduced to thirty (30) days:

PROVIDED HOWEVER that —

(a) before the Joint Venturers commence mining operations on
the area the Conservator may cut and remove therefrom any
merchantable timber or other forest produce; and

(b) the Joint Venturers in accordance with the directions of the
Conservator, will dispose of all forest produce and
overburden removed from the area in such places and in
such manner as will not threaten or destroy the health or
safety of any forest or forest produce on adjoining or other
areas of State forest.

(3) As from the commencement of mining operations or from the first
day of January, 1975, whichever shall first occur, the Joint Venturers will pay to
the Conservator compensation at the rate of two hundred and fifty dollars
($250) per acre for the area of forest destroyed by or in connection with the
Joint Venturers’ mining activities. Such payments will be made in advance in
the month of January of each year on the area of forest proposed to be destroyed
in that year and payments by way of any necessary adjustment shall be made in
the month of January next following. The rate of compensation aforesaid has
been determined having regard to the current cost to the Conservator of
acquiring one acre of suitable land and planting it with trees together with the
estimated loss of royalty subsidy or grant and increased costs of management in
respect of each acre of growing timber so destroyed and shall accordingly be
increased or decreased as from the termination of each period of five (5) years
calculated from the date of commencement of mining operations or from the
Ist day of January, 1975 whichever shall first occur having regard to any
increase or decrease in the Conservator’s costs and the loss of royalty subsidy or
grant aforesaid which has occurred since the date of this Agreement or the date
of the last review as the case may be.

(4) | The Forest Officer for the time being in charge of State forest
within the area of the mineral lease may on reasonable grounds prohibit the use

As at 11 Sep 2010 Version 01-c0-06 page 41
Published on www.legislation.wa.gov.au
Alumina Refinery (Worsley) Agreement Act 1973
Alumina Refinery (Worsley) Agreement First Schedule

thereon of any roads or tracks and may from time to time give directions
regarding the routes by which the ore or produce obtained may be removed or
taken through any part of the State forest and the Joint Venturers shall comply
with and observe such directions PROVIDED THAT those directions shall not
apply to roads built by the Joint Venturers the Commissioner of Main Roads or
any other statutory body with the exception of the Forests Department. Subject
thereto and provided that the use of any road under the control of the
Conservator does not result in undue damage to the forest or forest produce the
Joint Venturers may use such road or roads as they desire. Any damage to
Forests Department roads or tracks resulting from operations by the Joint
Venturers shall be repaired by the Joint Venturers at their expense to the
satisfaction of the Forest Officer.

(5) All debris resulting from clearing operations in areas of State
forests and Crown land by the Joint Venturers shall be disposed of by the Joint
Venturers to the satisfaction of the Conservator.

(6) The Joint Venturers in their operations hereunder will comply with
and observe the provisions of the Bush Fires Act 1954.

(7) — The Joint Venturers will take all such necessary precautions as may
be indicated by the Forest Officer to prevent the occurrence or spread of any fire
within or adjacent to the area of the mineral lease.

(8) | As may reasonably be required by the Conservator, the Joint
Venturers shall from time to time and at their expense take adequate
measures —

(i) for the progressive restoration and re-afforestation of the
forest destroyed;

(ii) for the prevention of soil erosion;

(iii) for the prevention of the formation of deep water pools and
other dangers to persons who may use the forest areas.

PROVIDED THAT the Joint Venturers shall not be obliged to restore to its
original contour land on which forest has been destroyed.

(9) The Joint Venturers shall as soon as practical after the date of this
Agreement and at their expense and in consultation with the Conservator
establish a trial area or areas not exceeding in the aggregate five acres for the
purpose of investigating the most practical and effective methods of
re-afforesting mined areas.

page 42 Version 01-c0-06 As at 11 Sep 2010
Published on www.legislation.wa.gov.au
Alumina Refinery (Worsley) Agreement Act 1973
First Schedule Alumina Refinery (Worsley) Agreement

(10) The Joint Venturers after consulation with the Conservator of
Forests will prepare and submit to the State not later than two years after the
commencement date a plan in reasonable detail of their proposed mining
operations upon areas of State Forest and Crown land during the succeeding
ten years and such plan after like consultation shall be reviewed and resubmitted
thereafter at yearly intervals.

. a)
Environmental Protection ~

17. Nothing in this Agreement shall be construed to exempt the Joint
Venturers from compliance with any requirement in connection with the
protection of the environment arising out of or incidental to the operations of
the Joint Venturers hereunder that may be made by the State or any State
agency or instrumentality or any local or other authority or statutory body of the
State pursuant to any Act for the time being in force.

Right to Grant Mining Tenements for Other Minerals *

18. Notwithstanding anything contained or implied in this Agreement or in
the mineral lease the State may grant to or register in favour of persons other
than the Joint Venturers leases and other mining tenements in respect of the area
subject to the mineral lease for minerals other than those the subject of the
mineral lease and for stone sand or gravel unless the Minister for Mines
determines that such grant or registration is likely unduly to prejudice or
interfere with the operations of the Joint Venturers hereunder assuming the
taking by the Joint Venturers of reasonable steps to avoid the prejudice or
interference.

Delays *

19. (1) This Agreement shall be deemed to be made subject to any delays
in the performance of obligations under this Agreement and to the temporary
suspension of continuing obligations hereunder which may be occasioned by or
arise from circumstances beyond the power and control of the party responsible
for the performance of such obligations including delays or any such temporary
suspension as aforesaid caused by or arising from Act of God force majeure
floods storms tempests washaways fire (unless caused by the actual fault or
privity of the Joint Venturers) act of war act of public enemies riots civil
commotions strikes lockouts stoppages restraint of labour or other similar acts
(whether partial or general) shortages of labour or essential materials reasonable
failure to secure contractors delays of contractors and delays due to overall
Australian economic conditions or factors which could not reasonably have
been foreseen and delays due to overall economic conditions in Australia or any

As at 11 Sep 2010 Version 01-c0-06 page 43
Published on www.legislation.wa.gov.au
Alumina Refinery (Worsley) Agreement Act 1973
Alumina Refinery (Worsley) Agreement First Schedule

other country from which the finance or a substantial portion of the finance
required to enable the Joint Venturers to discharge their obligations under this
Agreement is to be provided or to which a substantial portion of the products of
the Joint Venturers or any subsidiary or associated company of any of them is
intended by the Joint Venturers or any of them to be sold inability to sell or
otherwise dispose of alumina profitably or to prices for the products of the Joint
Venturers or any of them or any subsidiary or associated company of any of
them falling below profitable levels, PROVIDED ALWAYS that the party
whose performance of obligations is affected by any of the said causes shall
minimise the effect of the said causes as soon as possible after their occurrence.

(2) On the happening of any event specified in this Clause which in
the opinion of the Joint Venturers may delay the performance by the Joint
Venturers of an obligation which under this Agreement is to be performed by
the Joint Venturers within a specified time the Joint Venturers shall promptly
give notice to the Minister of such event and likely delay in which case the
Minister shall grant such extension of time for the performance of the obligation
as shall in all the circumstances be fair and reasonable. In case the Joint
Venturers object to the decision of the Minister as to what is a fair and
reasonable extension the same shall be referred to arbitration hereunder.

Assignment ?

20. (1) — Subject to the provisions of this Clause the Joint Venturers or any
of them may at any time —

(a) assign mortgage charge sublet or dispose of to an associated
company as of right and to any other company or person with the
consent of the Minister the whole or any part of the rights of the
Joint Venturers hereunder (including their rights to or as the holder
of any lease licence easement grant or other title) and of the
obligations of the Joint Venturers hereunder; and

(b) appoint as of right an associated company or with the consent of
the Minister any other company or person to exercise all or any of
the powers functions and authorities which are or may be conferred
on the Joint Venturers hereunder;

subject however to the assignee or (as the case may be) the appointee executing
in favour of the State a deed of covenant in a form to be approved by the
Minister to comply with observe and perform the provisions hereof on the part
of the Joint Venturers to be complied with observed or performed in regard to
the matter or matters so assigned or (as the case may be) the subject of the
appointment.

page 44 Version 01-c0-06 As at 11 Sep 2010
Published on www.legislation.wa.gov.au
Alumina Refinery (Worsley) Agreement Act 1973
First Schedule Alumina Refinery (Worsley) Agreement

(2) Notwithstanding anything contained in or anything done under or
pursuant to subclause (1) of this Clause but subject to the provisions of
subclause (3) of this Clause the Joint Venturers shall at all times during the
currency of this Agreement be and remain liable for the due and punctual
performance and observance of all the covenants and agreements on their part
contained herein and in any lease licence easement grant or other title the
subject of an assignment under the said subclause (1) PROVIDED THAT the
Minister may agree to release the Joint Venturers or any of them from such
liability where he considers such release will not be contrary to the interests of
the State.

(3) | When any agreement entered into by the Joint Venturers in
accordance with the terms of this Agreement with some other company or
person results in that other company or person discharging all or any of the
obligations undertaken by the Joint Venturers under this Agreement (including,
without prejudice to the generality of this provision, the obligation to construct
and operate a refinery as imposed by Clause 5(1) hereof) or renders it
unnecessary for the Joint Venturers to discharge any obligation undertaken by
them hereunder the Minister will discharge or temporarily relieve the Joint
Venturers from such part of their said obligations as is reasonable having regard
to the extent of and period for which the other company or person actually
effects the discharge of those obligations.

Determination of Agreement *

21. (1) Inany of the following events namely if the Joint Venturers make
default which the State considers material in the due performance or observance
of any of the covenants or obligations to the State herein or in any lease
sublease licence or other title or document granted or assigned under this
Agreement on their part to be performed or observed or if the Joint Venturers
abandon or repudiate their operations under this Agreement and such default is
not remedied or such operations resumed within a period of one hundred and
eighty (180) days after notice as provided in subclause (2) of this clause is given
by the State (or — if the alleged default abandonment or repudiation is
contested by the Joint Venturers and within sixty (60) days after such notice is
submitted by the Joint Venturers to arbitration — within a reasonable time fixed
by the arbitration award but not less than ninety (90) days after the making of
the arbitration award where the question is decided against the Joint Venturers
the arbitrator finding that there was a bona fide dispute and that the Joint
Venturers had not been dilatory in pursuing the arbitration) or if the Joint
Venturers go into liquidation (other than a voluntary liquidation for the purpose
of reconstruction) the State may by notice to the Joint Venturers determine this

As at 11 Sep 2010 Version 01-c0-06 page 45
Published on www.legislation.wa.gov.au
Alumina Refinery (Worsley) Agreement Act 1973
Alumina Refinery (Worsley) Agreement First Schedule

Agreement and the rights of the Joint Venturers hereunder and under any lease
licence easement or right granted hereunder or pursuant hereto shall thereupon
determine.

(2) The notice to be given by the State in terms of subclause (1) of this
Clause shall specify the nature of the default or other ground so entitling the
State to exercise such right of determination and where appropriate and known
to the State the party or parties responsible therefor and shall be given to the
Joint Venturers and all such assignees mortgagees chargees and disponees for
the time being of the Joint Venturers’ said rights to or in favour of whom or by
whom an assignment mortgage charge or disposition has been effected in terms
of Clause 20 whose name and address for service of notice has previously been
notified to the State by the Joint Venturers or any such assignee mortgagee
chargee or disponee.

(3) | The abandonment or repudiation by or liquidation of the Joint
Venturers referred to in subclause (1) of this Clause means the abandonment or
repudiation by or the liquidation of all of them the Joint Venturers and all
assignees and appointees who have executed and are for the time being bound
by a deed of covenant in favour of the State as provided in Clause 20.

(4) _ If the default referred to in subclause (1) of this Clause shall not
have been remedied after such notice or within the time fixed by the arbitration
award as aforesaid the State instead of determining this Agreement as aforesaid
because of such default may itself remedy such default or cause the same to be
remedied (for which purpose the State by agents workmen or otherwise shall
have full power to enter upon lands occupied by the Joint Venturers and to
make use of all plant machinery equipment and installations thereon) and the
costs and expenses incurred by the State in remedying or causing to be
remedied such default shall be a debt payable by the Joint Venturers to the State
on demand.

Effect of Cessation of Determination of Agreement *
22. On the cessation or determination of this Agreement —

(i) except as otherwise agreed by the Minister the rights of the
Joint Venturers to in or under this Agreement and the rights
of the Joint Venturers or of any assignee of the Joint
Venturers or any mortgagees to in or under the mineral lease
and any other lease licence easement or right granted
hereunder or pursuant hereto shall thereupon cease and
determine but without prejudice to the liability of either of

page 46 Version 01-c0-06 As at 11 Sep 2010
Published on www.legislation.wa.gov.au
Alumina Refinery
First Schedule

(Worsley) Agreement Act 1973
Alumina Refinery (Worsley) Agreement

(ii)

(iii)

(iv)

Indemnity *

the parties hereto in respect of any antecedent breach or
default under this Agreement or in respect of any indemnity
given hereunder;

the Joint Venturers shall forthwith pay to the State all
moneys which may then have become payable or accrued
due;

the right title and interest of the Joint Venturers in the
railway wagons provided by them pursuant to Clause 5(2)(g)
of this Agreement shall cease and determine and the same
shall become the property of the State;

save as aforesaid and as otherwise provided in this
Agreement neither of the parties hereto shall have any claim
against the other of them with respect to any matter or thing
in or arising out of this Agreement.

23. The Joint Venturers will indemnify and keep indemnified the State and its
servants agents and contractors in respect of all actions suits claims demands or
costs of third parties arising out of or in connection with any work carried out
by or on behalf of the Joint Venturers pursuant to this Agreement or relating to
their operations or arising out of or in connection with the construction
maintenance or use by the Joint Venturers or their servants agents contractors or
assignees of the Joint Venturers’ works or services the subject of this
Agreement or the plant apparatus or equipment installed in connection

therewith.

Variation *

24. (1) | The parties may from time to time by agreement in writing add to
substitute for cancel or vary all or any of the provisions of this Agreement or of
any lease licence easement or right granted hereunder or pursuant hereto for the
purpose of more efficiently or satisfactorily implementing or facilitating any of
the objects of this Agreement.

(2) | Where in the opinion of the Minister an agreement made pursuant

to subclause (1) of

this Clause constitutes a material or substantial alteration of

the rights or obligations of either party, the agreement shall contain a
declaration to that effect and the Minister shall cause that agreement to be laid
upon the Table of each House of Parliament within the twelve sitting days next
following its execution.

As at 11 Sep 2010

Version 01-c0-06 page 47
Published on www.legislation.wa.gov.au
Alumina Refinery (Worsley) Agreement Act 1973
Alumina Refinery (Worsley) Agreement First Schedule

(3) Either House may, within twelve (12) sitting days of that House
after the agreement has been laid before it, pass a resolution disallowing the
agreement, but if, after the last day on which the agreement might have been
disallowed neither House has passed such a resolution the agreement shall have
effect from and after that last day.

Power to Extend Periods *

25. The Minister may at the request of the Joint Venturers from time to time
extend or further extend any period or vary or further vary any date referred to
in this Agreement for such period or to such later date as the Minister thinks fit
whether or not the period to be extended has expired or the date to be varied has
passed.

2
New Processes ~

26. Nothing in this Agreement shall in any way prevent or limit the Joint
Venturers at their sole discretion from adopting for the discharge of their
obligations hereunder new processes or equipment incorporating the latest
technical developments from time to time available whether or not used by the
Joint Venturers elsewhere in their operations.

Processing of Bauxite from Other Sources *

27. Subject to the approval of the Minister the Joint Venturers may process at
the refinery bauxite obtained otherwise than pursuant to this Agreement.

Arbitration *

28. Except where otherwise specifically provided in this Agreement any
dispute or difference between the parties arising out of or in connection with
this Agreement or any agreed amendment or variation thereof or agreed
addition thereto or as to the construction of this Agreement or any such
amendment variation or addition or as to the rights duties or liabilities of either
party thereunder or as to any matter to be agreed upon between the parties under
this Agreement shall in default of agreement between the parties and in the
absence of any provision in this Agreement to the contrary be referred to and
settled by arbitration under the provisions of the Arbitration Act 1895,
PROVIDED THAT this Clause shall not apply to any case where the State or
the Minister is by this Agreement expressly given a discretionary power.

Notices *

29. Any notice consent or other writing authorised or required by this
Agreement to be given or sent shall be deemed to have been duly given or sent

page 48 Version 01-c0-06 As at 11 Sep 2010
Published on www.legislation.wa.gov.au
Alumina Refinery (Worsley) Agreement Act 1973
First Schedule Alumina Refinery (Worsley) Agreement

by the State if signed by the Minister or by any senior officer of the Civil
Service of the said State acting by the direction of the Minister and forwarded
by pre-paid post to the Joint Venturers at their respective nominated offices for
the time being in the said State and by the Joint Venturers if signed on their
behalf by any person or persons authorised by the Joint Venturers or by their
solicitors as notified to the State from time to time and forwarded by pre-paid
post to the Minister and any such notice consent or writing shall be deemed to
have been duly given or sent on the day on which it would be delivered in the
ordinary course of post.

Exemption From Stamp Duty *

30. (1) The State shall exempt from any stamp duty which but for the
operation of this Clause would or might be chargeable —

(a) this Agreement;

(b) any instrument executed by the State pursuant to this
Agreement granting to or in favour of the Joint Venturers or
any permitted assignee of the Joint Venturers any tenement
lease easement licence or other right or interest;

(c) any assignment sublease or disposition (other than by way of
mortgage or charge) or any appointment made in conformity
with the provisions of subclause (1) of Clause 20 hereof; and

(d) any assignment sublease or disposition (other than by way of
mortgage or charge) or any appointment to or in favour of
the Joint Venturers or an associated company of any interest
right obligation power function or authority which has
already been the subject of an assignment sublease
disposition or appointment executed pursuant to
subclause (1) of Clause 20 hereof;

PROVIDED THAT this Clause shall not apply to any instrument or other
document executed or made more than seven years from the date hereof.

(2) _ If prior to the date on which this Agreement comes into operation
stamp duty has been assessed and paid on any instrument or other document
referred to in subclause (1) of this Clause the State shall on demand after the
commencement date refund any stamp duty paid on any such instrument or
other document to the person who paid the same.

As at 11 Sep 2010 Version 01-c0-06 page 49
Published on www.legislation.wa.gov.au
Alumina Refinery (Worsley) Agreement Act 1973
Alumina Refinery (Worsley) Agreement First Schedule

Relevant law”

31. This Agreement shall be interpreted according to the law for the time
being in force in the State of Western Australia.

Determination of Previous Agreement *

32. The Agreement of which a copy is set out in the Schedule to the Alumina
Refinery (Bunbury) Agreement Act 1970 shall on the date of execution of this
Agreement be terminated.

FIRST SCHEDULE.

1. Rates per ton mile for bauxite carried on trains operating between
agreed loading sites and the refinery and coal on trains between the Collie
coalfield and the refinery and alumina on trains between the refinery and port of
Bunbury back loading with any of caustic soda and fuel oil from Monday to
Saturday of each week. Should Sunday working be required the Joint Venturers
shall meet the additional costs involved.

BAUXITE:
(i) agreed loading sites to the refinery:

cents per
net ton mile

Over .50 and up to 1.00 million tons per
ANNUM .. 2... eee eee ee 1.10
ANNUM .. 2... eee eee ee 1.00
ANNUM .. 2... eee eee ee 90
ANNUM .. 2... eee eee ee 85

ANNUM .. 2... eee eee ee 80

AMNUM ©... eee eee 75

page 50 Version 01-c0-06 As at 11 Sep 2010
Published on www.legislation.wa.gov.au
Alumina Refinery (Worsley) Agreement Act 1973
First Schedule Alumina Refinery (Worsley) Agreement

Over 6.00 and up to 7.00 million tons per
ANNUM .. 2... eee eee ee 725

Over 7.00 million tons per annum........ 10

When bauxite loading sites are more than 52 miles from the refinery
the above rates shall be reduced by .025 cents per net ton mile.

ALUMINA, CAUSTIC SODA, FUEL OIL, LIME AND LIMESTONE:

(ii) alumina from the refinery to the port of Bunbury and backloading
with caustic soda fuel oil lime and limestone:

cents per
net ton mile

Over .50 and up to .75 million tons per annum 1.50

Over .75 and up to 1.00 million tons per
ANNUM .. 2... eee eee ee 1.40

Over 1.00 and up to 1.25 million tons per

annum... 1.30
Over 1.25 and up to 1.50 million tons per

ANNUM .. 2... eee eee ee 1.25
Over 1.50 and up to 1.75 million tons per

ANNUM .. 2... eee eee ee 1.20
Over 1.75 and up to 2.00 million tons per

AMNUM ©... eee eee 1.15
Over 2.00 and up to 2.50 million tons per

ANNUM .. 2... eee eee ee 1.10
Over 2.50 million tons per annum........ 1.07

As at 11 Sep 2010 Version 01-c0-06 page 51

Published on www.legislation.wa.gov.au
Alumina Refinery (Worsley) Agreement Act 1973
Alumina Refinery (Worsley) Agreement First Schedule

COAL:
(iii) from an agreed point on the Collie coalfield to the refinery:

cents per
net ton mile

Over .50 and up to .75 million tons per annum 1.90

Over .75 and up to 1.00 million tons per
ANNUM .. 2... eee eee ee 1.80

Over 1.00 and up to 1.25 million tons per

annum... 1.70
Over 1.25 and up to 1.50 million tons per

ANNUM .. 2... eee eee ee 1.60
Over 1.50 million tons per annum........ 1.50

2. The rates for freight set out in this schedule have been calculated on
the basis of the total turn round time at terminals not exceeding the following: —

Bauxite:
mine site 2 hours
refinery 2% hours

Alumina, Caustic Soda, Fuel Oil, Lime and Limestone:

port of Bunbury ..
refinery
Coal:
Collie coalfield ... 1% hours
refinery 1% hours

If such times are not regularly adhered to by the Joint Venturers the
Railways Commission reserves the right to review the freight rates.

3. The rates for freight are based on wagons being loaded to capacity
and shall be subject to the minimum load per train being not less than: —
Bauxite................00. 63 tons per wagon
Alumina .................. 62 tons per wagon
Caustic Soda... : vee 54% tons per wagon
Fuel Oil... 2.2.2.2 eee 61% tons per wagon
Coal... 2... eee eee eee 45 tons per wagon
page 52 Version 01-c0-06 As at 11 Sep 2010

Published on www.legislation.wa.gov.au
Alumina Refinery (Worsley) Agreement Act 1973
First Schedule Alumina Refinery (Worsley) Agreement

Lime and Limestone ......... as stipulated by the
Railways Commission

4. The rates for freight set out in this schedule are based on costs
prevailing at the 19" January 1972 and shall be adjusted half yearly on the first
days of January and July with the new rates becoming effective on and from
those dates in accordance with the following formula: —

} | \

| | HR1- HR (DI-D SRI-SR {|

Fl=F+|.45F 4.80 05 1 a

an HR | D sk {|

; | J

L J
WHERE:

Gi) Fl = the new freight rate.

(ii) =F = the freight rate which was payable as at
19th January 1972.

(ii) HR = the average hourly rate payable as at
19th January 1972.

(iv) HRI = the average hourly rate payable as at the date of
adjustment.

(vy) D = the wholesale price (duty free) of distillate in
Perth as at 19th January 1972.

(vi) DI = the wholesale price (duty free) of distillate in
Perth as at the date of adjustment.

(vii) SR = the price of heavy steel rails per ton c.i-f. port
of Fremantle as ascertained from price
schedule covering despatches from the Broken
Hill Proprietary Company Limited and
Australian Iron and Steel Proprietary Limited
as at 19th January 1972.

As at 11 Sep 2010 Version 01-c0-06 page 53

Published on www.legislation.wa.gov.au
Alumina Refinery (Worsley) Agreement Act 1973
Alumina Refinery (Worsley) Agreement First Schedule

(viii) SRI = the price of heavy steel rails per ton c.i-f.
Fremantle ascertained as aforementioned as at
the date of adjustment.

The rates applicable at the 19th January 1972 are: —

Ist class driver... : $2.2475 per hour
Ist class guard . : $1.8338 per hour
trackman .........0..0205 $1.4588 per hour
Average hourly rate ........ $1.8467

Price of distillate per gallon — 21.4 cents.
Price of heavy steel rails per ton, c.i-f. port of Fremantle — $113.00

The escalation formula referred to above shall be subject to review by the
Railways Commission after consultation with the Joint Venturers on the
1st January 1977 and thereafter at five yearly intervals.

5. All traffic shall be carried at the risk of the Joint Venturers.

6. Bauxite, alumina, caustic soda, fuel oil, coal, lime and limestone
carried on other than unit trains and all other commodities shall, unless
otherwise determined by the Railways Commission, be carried at gazetted rates.

SECOND SCHEDULE.
WESTERN AUSTRALIA.
MINING ACT 1904.
Lease No. Minerals Fields

ELIZABETH THE SECOND by the Grace of God of the United Kingdom,
Australia and Her other Realms and Territories, Queen, Head of the
Commonwealth, Defender of the Faith: TO ALL TO WHOM THESE
PRESENTS shall come GREETINGS: KNOW YE that WHEREAS by

Section 48 of the Mining Act 1904, power is given to the Governor of our State
of Western Australia, in the Commonwealth of Australia, to grant leases of land
for the purposes of mining thereon for any mineral other than gold upon the
terms and conditions set forth in the said Act AND WHEREAS by an
Agreement made between the State of Western Australia of the one part and
Alwest Pty. Limited and Dampier Mining Company Limited (hereinafter called

page 54 Version 01-c0-06 As at 11 Sep 2010
Published on www.legislation.wa.gov.au
Alumina Refinery (Worsley) Agreement Act 1973
First Schedule Alumina Refinery (Worsley) Agreement

“the Joint Venturers” which expression includes the successors and permitted
assigns of each of them) of the other part which Agreement (hereinafter referred
to as “the Agreement”) was executed pursuant to the Alumina Refinery
(Worsley) Agreement Act 1973 the State agreed to grant to the Joint Venturers
on application made by the Joint Venturers a mineral lease under and, except as
otherwise provided by the Agreement, subject to the Mining Act 1904, AND
WHEREAS the Joint Venturers have now made application for a lease of the
land hereinafter described for the purpose of mining thereon for bauxite
(including “special grade bauxite” as defined in the Agreement) NOW WE in
consideration of the rents and royalties reserved by the Agreement and in
consideration of the covenants in this lease and in the Agreement to be observed
by the Joint Venturers DO BY THESE PRESENTS GRANT AND DEMISE
UNTO THE JOINT VENTURERS but subject to the provisions of the
Agreement all that Crown land comprising the areas coloured yellow in the plan
in the Schedule hereto together with all those privately owned lands coloured
green in the said plan and all those mines, veins, seams, lodes, or deposits of
bauxite within the weathered profile of the said lands (and for the purposes
hereof “weathered profile” means the zone within which any or all of the
original chemical elements of the rocks have been distributed or concentrated
by atmospheric or ground agencies) in, on, or under the said lands (hereinafter
called “the said mine”) together with the rights, liberties, easements, advantages
and appurtenances thereto belonging or appertaining to a lessee of a mineral
lease under the Mining Act 1904, including all amendments thereof for the time
being in force and all regulations made thereunder for the time being in force
(which Act and regulations are hereinafter referred to as “the Mining Act”) or to
which the Joint Venturers are entitled under the Agreement and for all purposes
necessary effectually to carry on the Joint Venturers’ mining operations under
the Agreement excepting and reserving out of this demise all such portions of
the said lands as are now used for any public buildings works or other
improvements whatsoever TO HOLD the said lands and mine and all and
singular the premises hereby demised for the term

of twenty-one (21) years from the day of 19
with rights of renewal for two (2) consecutive further periods of twenty-one
(21) years but upon and subject to the terms, covenants and conditions set out in
the Agreement and the Mining Act (as modified by the Agreement) YIELDING
and paying therefor the rents and royalties as provided for in the Agreement
AND WE do hereby declare that this lease is subject to the condition that the
Joint Venturers shall observe perform and carry out the provisions of the Mines
Regulation Act 1946, and all amendments thereof for the time being in force and
the regulations for the time being in force made thereunder and the provisions

As at 11 Sep 2010 Version 01-c0-06 page 55
Published on www.legislation.wa.gov.au
Alumina Refinery (Worsley) Agreement Act 1973
Alumina Refinery (Worsley) Agreement First Schedule

of the Mining Act (as modified by the Agreement) in so far as the same affect or
have application to this lease.

PROVIDED THAT this lease and any renewal thereof shall not be determined
or forfeited otherwise than under and in accordance with the Agreement.

AND PROVIDED FURTHER that all petroleum and other minerals (apart from
bauxite) on or below the surface of the demised lands are reserved to Her
Majesty or any person claiming under her and that subject to the terms of the
Agreement any person lawfully authorised in that behalf may have access to the
demised lands or the purpose of searching for and obtaining petroleum or other
minerals in any part of the lands under the provisions of the Petroleum

Act 1967, or the Mining Act.

IN WITNESS WHEREOF we have caused our Minister for Mines to affix his
seal and set his hand hereto at Perth in our said State of Western Australia and
the common seals of the Joint Venturers were hereunto affixed this

day of 19

THE SCHEDULE ABOVE REFERRED TO (plan of lease)

In WITNESS whereof the parties hereto have executed this Agreement
the day and year first hereinbefore mentioned.

SIGNED by the said THE
HONOURABLE JOHN TREZISE,
TONKIN, MLL.A., in the presence of —

MINISTER FOR DEVELOPMENT.
AND DECENTRALISATION.

MINISTER FOR MINES.

page 56 Version 01-c0-06 As at 11 Sep 2010
Published on www.legislation.wa.gov.au
Alumina Refinery (Worsley) Agreement Act 1973
First Schedule Alumina Refinery (Worsley) Agreement

The common seal of ALWEST PTY.
LIMITED was hereunto affixed with the
authority of the Directors and in the
presence of —

DIRECTOR.

DIRECTOR.

The common Seal of DAMPIER
MINING COMPANY LIMITED was
hereunto affixed by authority of the
Board of Directors

DIRECTOR.

SECRETARY.

[First Schedule amended: No. 10 of 1978 s.5.]

As at 11 Sep 2010 Version 01-c0-06 page 57
Published on www.legislation.wa.gov.au
Alumina Refinery (Worsley) Agreement Act 1973
First Supplementary Agreement Second Schedule

Second Schedule — First Supplementary Agreement
[s. 6]
[Heading amended: No. 19 of 2010 s. 4.]

THIS AGREEMENT made the 18th day of April 1978 BETWEEN THE
HONOURABLE SIR CHARLES WALTER MICHAEL COURT, O.B.E.,
M.L.A., Premier of the State of Western Australia acting for and on behalf of
the Government of the said State and its instrumentalities (hereinafter referred
to as “the State”) of the one part and ALWEST PTY. LIMITED (hereinafter
called “Alwest”) a Company incorporated under the Companies Act 1961, of
Western Australia and having its registered office at 44 Stirling Street, Perth, in
the said State and DAMPIER MINING COMPANY LIMITED (hereinafter
called “Dampier’) a Company also incorporated under the said Act and having
its registered office at 37 Saint George’s Terrace, Perth (hereinafter collectively
called “the Joint Venturers” in which term shall be included their respective
successors and permitted assigns and appointees) of the other part.

WHEREAS:

A. _ The parties are the parties to the agreement between them dated the
22nd day of August, 1974, the execution of which by the State was
authorized pursuant to section 3 of the Alumina Refinery (Worsley)
Agreement Act 1973 (which agreement is hereinafter referred to as
“the principal agreement”).

B. The Joint Venturers have given notice of their desire to proceed
with the objects of the principal agreement in accordance with the
provisions of Clause 2 thereof.

C. The Minister has at the request of the Joint Venturers pursuant to
the provisions of Clause 25 of the principal agreement extended the
time for performance by the Joint Venturers of their obligations
under the principal agreement to the 31st day of October 1978.

D. The State pursuant to subclause (2) of Clause 3 of the principal
agreement created a temporary reserve over all the Crown land
referred to therein and granted to the Joint Venturers rights of
occupancy over such temporary reserve.

E. The parties desire to amend the principal agreement.

page 58 Version 01-c0-06 As at 11 Sep 2010
Published on www.legislation.wa.gov.au
Alumina Refinery (Worsley) Agreement Act 1973
Second Schedule __ First Supplementary Agreement

NOW THIS AGREEMENT WITNESSETH —

1. Subject to the context the words and expressions used in this Agreement
have the same meanings respectively as they have in and for the purpose of the
principal agreement.

2. The provisions of this Agreement shall not come into operation unless
and until a Bill to approve and ratify this Agreement is passed by the
Legislature of the said State and comes into operation as an Act.

3. The principal agreement is hereby varied as follows:
(1) as to Clause 1 —

(a) _ by adding after the definition “access channel” the
following definition —

“Alcoa” means Alcoa of Australia Limited;

(b) by adding after the definition “bauxite” the following
definitions —

“Berth A” means the land known as Berth A at
Bunbury and the wharf and alumina
handling facilities constructed thereon by
Alcoa pursuant to paragraph (a) of
subclause (2) of Clause 4 of the
Agreement set out in the Schedule to the
Alumina Refinery (Pinjarra) Agreement
Act 1969;

“Berth B” means the land for the wharf and
storage area immediately east of Berth A
to be leased to the Joint Venturers at
Bunbury pursuant to paragraph (c) of
subclause (2) of Clause 12 of this.
Agreement;

(c) by adding after the definition “Crown Land” the
following definition —

“environmental review and management
programme” means any environmental
review and management programme and

As at 11 Sep 2010 Version 01-c0-06 page 59
Published on www.legislation.wa.gov.au
Alumina Refinery (Worsley) Agreement Act 1973
First Supplementary Agreement Second Schedule

any variation thereof referred to in
Clause 5A hereof; and

(d) _ by deleting the definition of “State Electricity
Commission” and adding the following definition —

“State Energy Commission” means the State
Energy Commission of Western
Australia established pursuant to the
State Energy Commission Act 1945; ;

(2) as to Clause 5 —
(a) subclause (1) —

(i) by substituting for the words “coming into
operation of this Agreement” in lines | and 2,
the passage “31st of October 1978 or the date of
the approval of the environmental review and
management programme whichever is the
later,”;

(ii) by substituting for the words “the
commencement date” in line 7; the words “such
later date”; and

(iii) by substituting for the passage “appropriate)” in
line 13, the passage “appropriate to a capacity
not exceeding two million (2 000 000) tons per
annum subject to the provisions of Clause 5B
hereof)”;

(b) — subclause (2) —

by substituting for the words “date of this Agreement”
in lines 3 and 4 of subparagraph (i) of the proviso to
subclause (2) and in lines 5 and 6 of subparagraph (ii)
of that proviso, the passage “31st of October 1978”;

(c)  subclause (3) —
(i) by deleting subparagraphs (i) and (ii) of
paragraph (a);

(ii) by substituting for subparagraph (iv) of
paragraph (a) the following subparagraph —

page 60 Version 01-c0-06 As at 11 Sep 2010
Published on www.legislation.wa.gov.au
Alumina Refinery (Worsley) Agreement Act 1973
Second Schedule __ First Supplementary Agreement

(iv) in the event of their electing to
construct a wharf and associated
facilities at Berth B, construct such
wharf and associated facilities in
accordance with plans and
specifications approved by the
State;

(d) — subclause (7) paragraph (d) —

by substituting for the passage “1.2” in line 4, the
figure “1”; and

(e) — subclause (10) —

@

paragraph (a) —

by substituting for the passage in lines 32 to 48
inclusive of subparagraph (i), the following
passage —

“For the purposes of this formula the mean

quarterly world selling price per ton of
aluminium for any quarter is deemed to
be the average (expressed in cents) of the
first four prices in each of the four
quarters which immediately precede that
quarter as quoted in the London “Metal
Bulletin” in respect of one pound of
aluminium virgin ingots under the
description “Canadian CIF all main ports
excl. USA, Canada, UK and Latin
America” multiplied by 2,240 and
converted to Australian currency.

For the purpose of this formula the
conversion rate from another currency to
Australian dollars shall be the mean
between the buying and selling rate for
telegraphic transfers quoted by a trading
bank acceptable to the Minister for Mines.
The formula referred to in in this
subparagraph shall be subject to review by
the parties —

As at 11 Sep 2010

Version 01-c0-06 page 61

Published on www.legislation.wa.gov.au
Alumina Refinery (Worsley) Agreement Act 1973
First Supplementary Agreement Second Schedule

() _asat the last day of the period of
7 years from the production date and
thereafter as at the last day of each
succeeding period of 7 years; or

(IL) _ if the formula becomes inoperative
by reason of the London “Metal
Bulletin” ceasing to publish the
information required to determine
factor “M” in the said formula.

In the event of any dispute between the
parties arising from any review under this
subparagraph the matter shall be referred
to arbitration hereunder;”; and

(ii) paragraph (b) —

by substituting for paragraph (b) the following
paragraph —

(b) (i) — upon the expiration of the period
referred to in subparagraph (i) of
paragraph (a) of this subclause pay
to the State on all special grade
bauxite the property of the Crown
mined by the Joint Venturers
pursuant to this Agreement, a
royalty at the relevant rate
specified in the regulations under
the Mining Act;

(ii) permit the State to review the rate of
royalty of 26.25 cents per ton
mentioned in subparagraph (i) of
paragraph (a) of this subclause seven
years after the production date and
thereafter as at the last day of each
succeeding period of seven years
PROVIDED HOWEVER THAT
the rate of royalty fixed by the State
in any review pursuant to this
subparagraph shall be the royalty

page 62 Version 01-c0-06 As at 11 Sep 2010
Published on www.legislation.wa.gov.au
Alumina Refinery (Worsley) Agreement Act 1973
Second Schedule __ First Supplementary Agreement

rate for alumina specified in the
regulations under the Mining Act at
the date of review and PROVIDED
FURTHER THAT such rate shall
not be greater than the assessed rate
of the average of the rates of royalty
in respect of bauxite (mined within
the Commonwealth of Australia)
paid to the Commonwealth of
Australia and to all States thereof for
the 12 months immediately
preceding the date of review having
regard to such matters as the
respective tonnages mined, the
degree of processing required, the
alumina content and other
characteristics of the bauxite and
PROVIDED FURTHER THAT in
the event of the rate specified in the
regulations under the Mining Act
being greater than the said assessed
rate, then the assessed rate shall
apply PROVIDED ALWAYS that
subject to the proviso to
subparagraph (i) of paragraph (a) of
this subclause in no case shall the
rate of royalty on alumina be less
than 26.25 cents per ton; ;

(3) by adding after Clause 5 a new Clause 5A as follows —

Environment, Environmental Review and Management
2
Programme ~

5A. (1) — The Joint Venturers shall not later than the 31st of
October 1978 submit to the Minister for approval by the State a
detailed environmental review and management programme as to
measures to be taken in respect of the Joint Venturers’ undertakings
pursuant to Clause 5, and the mining operations associated therewith
for the protection and management of the environment including
rehabilitation and/or restoration of the mined areas and areas used for
the disposal of red mud, the prevention of the discharge of tailings,

As at 11 Sep 2010 Version 01-c0-06 page 63
Published on www.legislation.wa.gov.au
Alumina Refinery (Worsley) Agreement Act 1973
First Supplementary Agreement Second Schedule

(4)

6)

slimes, pollutants or overburden and the minimization of salt release
into the surrounding country, water courses, lakes or underground
water supplies and the prevention of soil erosion.

Continuous programme of investigation and research ”

(2) — The Joint Venturers shall implement the environmental
review and management programme approved under subclause (1) of
this Clause and any variation thereof that the State may approve from
time to time and shall carry out continuous investigations and research
(including monitoring and the study of sample areas) to ascertain the
effectiveness of the measures they are taking pursuant to the approved
environmental review and management programme for the protection
and management of the environment.

Reports 2

(3) The Joint Venturers shall, during the currency of this
Agreement, at yearly intervals commencing twelve months after
the environmental review and management programme is
approved, submit an interim report to the State concerning
investigations and research carried out pursuant to subclause (2) of
this Clause and at 3 yearly intervals commencing from such date
submit a detailed report to the State on the result of the
investigations and research during the previous 3 years.

Additional Information *

(4) | The State may require the Joint Venturers to submit
additional information in respect of all or any of the matters the
subject of the detailed report.;

by adding after Clause 5A a new Clause 5B as follows —
Environment, further expansion of refinery *

5B. If the Joint Venturers proposed to expand the refinery
beyond a capacity of two million (2 000 000) tons per annum the
provisions of Clause 5A shall apply mutatis mutandis in respect of
the Joint Venturers’ proposed expansion and the mining operations
associated therewith.;

by adding after Clause 5B a new Clause 5C as follows —

Joint Venturers’ advances *

page 64

Version 01-c0-06 As at 11 Sep 2010
Published on www.legislation.wa.gov.au
Alumina Refinery (Worsley) Agreement Act 1973
Second Schedule __ First Supplementary Agreement

5C. Notwithstanding anything to the contrary contained in
this Agreement, the Joint Venturers shall —

(a) advance to the State the sum of two million
dollars ($2 000 000) when the Joint Venturers
commence to ship alumina through the Port of
Bunbury; and

(b) — in the event of their electing to construct a
wharf and associated shipping facilities at Berth
B, if required by the State, advance to the State
the total cost of any additional harbour works.
required from time to time to enable the Joint
Venturers to use Berth B. ;

(6) as to Clause 6 —
(a) — subclause (2) —

by substituting for subclause (2) a new subclause as
follows —

(2) If as a result of the studies undertaken
under subclause (1) of this Clause the
Joint Venturers and the State are satisfied
that a smelter is technically and
economically viable and competitive on
world markets then the Joint Venturers
shall establish a smelter and have it
operating at a capacity and within a time
to be agreed.;

(b) — subclause (3) —

by adding after the word “will” in line 7 of
subclause (3), the passage “subject to subclause (4) of
this Clause”; and

(c) by adding after subclause (3) a new subclause (4) as
follows —

(4) | Where a request is made to the Joint
Venturers to supply alumina to a third party
pursuant to subclause (3) of this Clause,
and the Joint Venturers demonstrate to the

As at 11 Sep 2010 Version 01-c0-06 page 65
Published on www.legislation.wa.gov.au
Alumina Refinery (Worsley) Agreement Act 1973
First Supplementary Agreement Second Schedule

satisfaction of the Minister that compliance
with this request would require substantial
capital outlay by the Joint Venturers or
would deplete the proven reserves of
bauxite available to the Joint Venturers to
the extent that such reserves remaining
would not be sufficient to permit the
continued operation of the refinery to a
level consistent with that permitted under
the provisions of subclause (1) of Clause 5
hereof and any expansions necessary to
meet the requirements of such third party
for the remainder of the term of the mineral
lease as renewed from time to time, the
Minister shall at the request of the Joint
Venturers release the Joint Venturers from
any obligation to supply alumina pursuant
to the said subclause (3).;

(7) as to Clause 7 —
(a) — subclause (1) —

by substituting for the words “commencement date” in
line 3, the passage “31st October 1978”;

(b) — subclause (2) —

by substituting for the passage “lease but this
subclause shall not apply to privately owned land
within the mineral lease, unless the owner and
occupier have been advised by the Joint Venturers as
to the effect of the terms of this Agreement insofar as
they relate to privately owned land within the mineral
lease and have expressly agreed in writing to the Joint
Venturers exercising with respect to his land the right
of noncompliance with those labour conditions.” in
lines 4 to 11 inclusive, the passage “lease.”; and

(c)  subclause (9) —

by substituting for subclause (9) the following
subclause —

page 66 Version 01-c0-06 As at 11 Sep 2010
Published on www.legislation.wa.gov.au
Alumina Refinery (Worsley) Agreement Act 1973
Second Schedule __ First Supplementary Agreement

Mining on Privately Owned Land *

(9)

(a)

The Joint Venturers shall not commence
any mining or related operations
(including prospecting, other than that
which would be permitted by a permit to
enter by virtue of section 151 of the
Mining Act) for the purposes of this
Agreement on any privately owned land
within the mineral lease unless and

until —

Consent ”

(i) the Joint Venturers have first
obtained the consent of the owner
and occupier of such land; and

Compensation Agreement *

(ii) the Joint Venturers have entered
into a written agreement with the
owner and occupier of such land
for compensation arising out of
their operations or proposed
operations on the land, and lodged
a true copy of the agreement with
the Minister for Mines; and

Restoration Agreement *

(iii) the Joint Venturers have entered
into a written agreement with the
owner and occupier of such land
for the purpose of providing for
adequate restoration of the land
after mining and that agreement
has been approved by the Minister.

Procedure for disputes — consent to mine?

(b) (i) ~~ Where an owner and/or occupier
unreasonably withholds or refuses
consent as provided in

As at 11 Sep 2010 Version 01-c0-06 page 67

Published on www.legislation.wa.gov.au
Alumina Refinery (Worsley) Agreement Act 1973
First Supplementary Agreement Second Schedule

subparagraph (i) of paragraph (a)
of this subclause, the Joint
Venturers may apply to the
Warden to dispense with such
consent.

The Warden shall have jurisdiction
to hear such application and his
decision shall be binding on the
parties.

Compensation *

(ii) | Where the Joint Venturers and an
owner and/or occupier are unable
to reach agreement as provided in
subparagraph (ii) of paragraph (a)
of this subclause, then where a
reasonable time has elapsed after
the commencement of negotiations
either party may apply to the
Warden to determine the amount
of such compensation and the
provisions of sections 169 to 172
inclusive of the Mining Act shall
apply. The Joint Venturers shall
lodge a copy of the Warden’s
determination with the Minister for
Mines.

a)
Restoration ~

(iii) Where the Joint Venturers and the
owner and/or occupier are unable
to reach agreement as provided in
subparagraph (iii) of paragraph (a)
of this subclause, then where a
reasonable time has elapsed after
the commencement of negotiations
either party may apply to the
Minister to determine the
restoration to be carried out by the

page 68 Version 01-c0-06 As at 11 Sep 2010
Published on www.legislation.wa.gov.au
Alumina Refinery (Worsley) Agreement Act 1973

Second Schedule

First Supplementary Agreement

(8)

(9)

as to Clause 8 —

(©)

Joint Venturers and the
determination of the Minister shall
be binding on the parties.

The Warden shall have power to adjudicate
on matters arising pursuant to
subparagraphs (i) and (ii) of paragraph (b)
of this subclause, concurrently.

Caveatable Interest *

(d)

(e)

If pursuant to this subclause the Joint
Venturers become entitled to commence
mining or related operations on privately
owned land the Joint Venturers shall be
deemed under this Agreement to have an
estate or interest in such land sufficient to
support a caveat under Part V of the
Transfer of Land Act 1893.

On the first occasion that the Joint
Venturers or their agent enter upon
private land in the mineral lease the Joint
Venturers shall ensure that a notice to the
effect that entry is being made pursuant
to this Agreement is handed to the owner
and occupier of such land. ;

(a) by substituting for subclause (3) the following subclause —

G)

The provisions of section 96 of the Public
Works Act 1902, shall not apply to any railway
to be constructed pursuant to this Agreement
but any such railway shall, for all purposes, be
deemed to be constructed under the authority
of a special Act passed on the date of the
request of the Joint Venturers under

subclause (1) of this Clause and in accordance
with section 96(1) of the Public Works Act.;

by adding after Clause 8 a new Clause 8A as follows —

As at 11 Sep 2010

Version 01-c0-06 page 69
Published on www.legislation.wa.gov.au
Alumina Refinery (Worsley) Agreement Act 1973
First Supplementary Agreement Second Schedule

Liability of Joint Venturers for repayment of moneys to the
State?

8A. Where the State and the Joint Venturers enter into any
arrangement for the repayment to the State of moneys borrowed by
the State for the purposes of fulfilling any obligation of the State
incurred pursuant to this Agreement, the liability of the Joint
Venturers for such repayment shall not be subject to Clause 19
hereof.;

(10) as to Clause 12 —

(a) _ by substituting for subclause (1) the following
subclause —

(1) _ ifso required by the Joint Venturers
acquire for them any land other than
Crown land as may be reasonably
required for the refinery; the price at
which such land will be made available
to the Joint Venturers to be the actual
cost of acquisition by the State;;

(b) _ by adding after subclause (1) a new subclause (1A) as
follows —

(1A) _ If so required by the Joint Venturers
cause to be granted to them
notwithstanding the provisions of any
Act —

(a) a lease of such Crown land as may
be reasonable for the purposes of
the construction and operation of
the refinery and the water storage
therefor together with an adequate
buffer zone therefor; and

(b) a lease of such Crown land as may
be reasonable having regard to the
Joint Venturers’ proposals as
approved by the Minister under
subclause (4) of Clause 5 for the

page 70 Version 01-c0-06 As at 11 Sep 2010
Published on www.legislation.wa.gov.au
Alumina Refinery (Worsley) Agreement Act 1973
Second Schedule __ First Supplementary Agreement

purposes of construction of red
mud ponds and red mud disposal,

such leases shall contain such terms and
conditions as are reasonable having
regard to the Joint Venturers’
requirements hereunder and in particular
shall contain the following provisions —

(i) the term thereof (unless sooner
determined) shall expire on the
same date as that on which the
term of the mineral lease or any
renewal thereof terminates or is
determined;

(ii) _ the rental payable thereunder shall
be one peppercorn per annum
payable if and when demanded;
and

(iii) the Joint Venturers shall pay to the
Conservator compensation in
accordance with subclause (3) of
Clause 16 hereof; ;

(11) by adding after Clause 12 a new Clause 12A as follows —
Joint use of Berth B*

12A. Notwithstanding the provisions of subparagraph (v) of
paragraph (a) of subclause (3) of Clause 5, and subparagraph (ii) of
paragraph (b) of subclause (3) of Clause 5, in the event of Alcoa
desiring to have the use of the wharf and alumina shiploading and
associated facilities on Berth B jointly with the Joint Venturers, the
Joint Venturers will negotiate in good faith with Alcoa with a view
to entering into an agreement as to such joint use including the
construction or expansion of any such wharf and such facilities
which may be necessary. Unless such agreement is entered into
before the expiration of 6 months from the date upon which Alcoa
shall have given notice in writing of such desire to the Joint
Venturers, the Joint Venturers will consent to submit any disputes
or differences as to the terms and conditions under which such

As at 11 Sep 2010 Version 01-c0-06 page 71
Published on www.legislation.wa.gov.au
Alumina Refinery (Worsley) Agreement Act 1973
First Supplementary Agreement Second Schedule

(12)

(13) As to Clause 13 —

joint use shall take place to the arbitration of two arbitrators and an
umpire in accordance with the Arbitration Act 1895. In any such
arbitration the arbitrators shall appoint their umpire before
proceeding in the reference, or in default of appointment in
accordance with the provisions of the said Act.;

by adding after Clause 12A a new Clause 12B as follows —

Modifications to Bunbury Port Authority Act *

(a)

(b)

12B_ For the purpose of this Agreement in respect of any
land leased to the Joint Venturers pursuant to the Bunbury Port
Authority Act 1909 that Act shall be deemed to be modified by —

(a)
(b)

the deletion of the proviso to section 25; and

the inclusion of a power to grant leases or
licences for terms or periods (including renewal
rights) and for such purposes as are consistent
with the provisions of this Agreement, in lieu of
the terms or periods and purposes referred to in
section 25.;

subclause (1) —

(i) by substituting for the passage “1.2” in line 2,
the figure “1”; and
(ii) by substituting for the figure “5” in line 6, the
figure “6”;
subclause (2) —

by substituting for subclause (2) the following
subclause —

(2) The Joint Venturers shall if required by
the State advance a sum or sums to be
agreed between the parties to enable the
State to design and construct a pipeline
together with ancillary works of
appropriate size to supply 3 million
gallons of water per day to the refinery;

page 72

Version 01-c0-06 As at 11 Sep 2010

Published on www.legislation.wa.gov.au
Alumina Refinery (Worsley) Agreement Act 1973
Second Schedule __ First Supplementary Agreement

(c)  subclause (6) —
by deleting the last sentence; and
(d) _ by adding a new subclause (8) as follows —

(8) The Joint Venturers shall pay to the State for
water supplied by the State pursuant to the
provisions of subclauses (2) and (6) of this
Clause a fair price to be negotiated between the
parties having regard to the actual cost of
providing, operating and maintaining such
water supply.;

(14) as to Clause 14 —

by substituting for the passage “1.2” in line 7, the
passage “1”;

(15) as to Clause 15 —
(a) — subclause (1) —

by substituting for the word “Electricity” in line 7, the
word “Energy”;

(b) — subclause (3) —

by substituting for the word “Electricity” in line 2, the
word “Energy”; and

(c) by adding a new subclause (4) as follows —

(4) | The Joint Venturers and the State Energy
Commission are empowered to enter into
arrangements for the sale or exchange of
energy by the Joint Venturers to or with
the State Energy Commission.;

(16) by adding after Clause 15 a new Clause 15A as follows —
Alternative sources of energy *

15A (1) The State acknowledges the importance to the
Joint Venturers of an assured source of energy at competitive
prices and that at the present time coal is the only such Western

As at 11 Sep 2010 Version 01-c0-06 page 73
Published on www.legislation.wa.gov.au
Alumina Refinery (Worsley) Agreement Act 1973
First Supplementary Agreement Second Schedule

Australian source. However, it is contemplated that supplies of
natural gas may become available. In addition, the discovery or
development of other sources of energy or advances in technology
may result in other sources of energy becoming available and their
use being practicable and economically advantageous to the Joint
Venturers.

(2) The State undertakes that it will have regard to the
Joint Venturer’s energy requirements in planning future energy
supply, and will where practicable keep the Joint Venturers
informed of natural gas, oil and other sources of energy which
become available in the south west of Western Australia. The State
will use its best endeavours to ensure that the Joint Venturers have
reasonable access to energy supplies on terms and conditions to be
commercially negotiated.;

(17) as to Clause 16 —
(a) — subclause (1) —

by substituting for the passage “land within the
mineral lease.” in line 4, the passage “land.”;

(b) — subclause (2) —

by adding after the word “mining” in line 17, the
words “or other”;

(c)  subclause (3) —

by substituting for the passage “mining activities.” in
line 6, the passage “operations hereunder.”;

(d) — subclause (4) —

by adding after the word “lease” in line 2, the words
“and the Joint Venturers’ operations hereunder”;

(e) — subclause (7) —

by substituting for the passage “lease.” in line 4, the
passage “lease and the Joint Venturers’ operations
hereunder.”; and

(f) — subclause (10) —

page 74 Version 01-c0-06 As at 11 Sep 2010
Published on www.legislation.wa.gov.au
Alumina Refinery (Worsley) Agreement Act 1973
Second Schedule __ First Supplementary Agreement

by substituting for the words “commencement date” in
line 3, the passage “31st of October, 1978”;

(18) as to Clause 18 —
by adding the following passage to the end of the Clause —

“Upon the grant of any such lease or other mining
tenement the land contained therein shall be deemed
to be automatically excised from the mineral lease
(with abatement of future rent in respect to the area
excised).”;

(19) As to Clause 20 —

(a) _ by adding after the word “to” in line 3 the words
“each other or to”; and

(b) by adding after the word “however” in line 18 the
passage “(except in the case of an assignment to any
Joint Venturer)”;

(20) as to Clause 30 —

by substituting for the passage “the date hereof.” in the last
line of subclause (1), the passage “the 31st of
October 1978.”;

(21) as to the First Schedule —

by substituting for the First Schedule a new schedule as
follows —

FIRST SCHEDULE.

1. Rates per ton mile for bauxite carried on trains
operating between agreed loading sites and the refinery and
coal on trains between the Collie coalfield and the refinery
and alumina on trains between the refinery and port of
Bunbury back loading with any of caustic soda and fuel oil,
lime and limestone.

As at 11 Sep 2010 Version 01-c0-06 page 75
Published on www.legislation.wa.gov.au
Alumina Refinery (Worsley) Agreement Act 1973

First Supplementary Agreement

Second Schedule

BAUXITE:
@

agreed loading sites to the refinery:

Up to 492,104 tons per

Over 492,104 tons and up to
984,207 tons per annum... ...

Over 984,207 tons and up to
1,968,414 tons per annum....

Over 1,968,414 tons and up to
2,952,621 tons per annum....

Over 2,952,621 tons and up to
3,936,828 tons per annum....

Over 3,936,828 tons and up to
4,921,035 tons per annum ....

Over 4,921,035 tons and up to
5,905,242 tons per annum....

Over 5,905,242 tons and up to
6,889,449 tons per annum ....

Over 6,889,449 tons per annum

Gazetted
By-law
Rates less
10 per cent

Cents per
net ton
mile

1.10

90

85

80

75

725
70

When bauxite loading sites are more than
52 miles from the refinery the above rates shall
be reduced by .025 cents per net ton mile.

page 76

Version 01-c0-06

Published on www.legislation.wa.gov.au

As at 11 Sep 2010
Alumina Refinery (Worsley) Agreement Act 1973
Second Schedule __ First Supplementary Agreement

ALUMINA, CAUSTIC SODA, FUEL OIL, LIME AND
LIMESTONE:

(ii) alumina from the refinery to the port of
Bunbury and backloading with caustic soda fuel oil lime and

limestone:

Up to 246,052 tons per annum. Gazetted
By-law
Rates less
10 per cent
Cents per
net ton
mile

Over 246,052 tons and up to

492,104 tons per annum...... 1.70

Over 492,104 tons and up to

738,155 tons per annum ...... 1.50

Over 738,155 tons and up to

984,207 tons per annum... ... 1.40

Over 984,207 tons and up to

1,230,259 tons per annum... . 1.30

Over 1,230,259 tons and up to

1,476,311 tons per annum.... 1.25

Over 1,476,311 tons and up to

1,722,362 tons per annum.... 1.20

Over 1,722,362 tons and up to

1,968,414 tons per annum.... 1.15

Over 1,968,414 tons and up to

2,460,518 tons per annum.... 1.10

Over 2,460,518 tons per annum 1.07

As at 11 Sep 2010 Version 01-c0-06 page 77

Published on www.legislation.wa.gov.au
Alumina Refinery (Worsley) Agreement Act 1973

First Supplementary Agreement Second Schedule

COAL:

(iii) from an agreed point on the Collie coalfield to
the refinery:

2.
schedule

@

Up to 196,841 tons per annum. Gazetted

By-law
Rates less
10 per cent
Cents per
net ton
mile

Over 196,841 tons and up to

492,104 tons per annum...... 2.10

Over 492,104 tons and up to

787,365 tons per annum...... 1.90

Over 787,365 tons and up to

984,207 tons per annum... ... 1.80

Over 984,207 tons and up to

1,230,259 tons per annum .... 1.70

Over 1,230,259 tons and up to

1,476,311 tons per annum.... 1.60

Over 1,476,311 tons per annum 1.50

The freight rates set out in paragraph 1 of this
are subject to the following additional conditions:

Trains shall operate up to a maximum of 6 days
per week, commencing 12.01 a.m. Monday and
ceasing 12.00 midnight on Saturday. The
Railways Commission shall arrange a train
operating pattern between Monday and
Saturday consistent with the requirements of the
Joint Venturers as advised from time to time
under Clause 5(2)(d). The train operating
pattern shall be based as far as is practicable on
the utilisation of the maximum number of
wagons possible per train and the least number

page 78

Version 01-c0-06 As at 11 Sep 2010

Published on www.legislation.wa.gov.au
Alumina Refinery (Worsley) Agreement Act 1973
Second Schedule __ First Supplementary Agreement

(ii)

(iii)

(iv)

of trains per week required to meet the haulage
programme of the Joint Venturers and such
trains shall be tabled at times convenient to the
operational requirements of the Railways
Commission. In particular the Joint Venturers
shall agree with the Railways Commission the
pattern of working including weekly and
monthly despatches. The Railways Commission
will not guarantee the departure and arrival of
trains at stated times nor shall it be liable to the
Joint Venturers for delay however caused or
any consequences arising therefrom.

Should Sunday working be required and the
Railways Commission approves, the Joint
Venturers shall meet the additional costs
involved. Should industrial conditions preclude
regular operations on Saturdays the Railways
Commission reserves the right to review the
freight rates.

The Joint Venturers shall ensure that all wagons
are loaded within the authorised axle load
capacity and shall be subject to such minimum
load per wagon and per train as may be defined
by the Railways Commission.

The rates for freight set out in this schedule
have been calculated on the basis of:

(a) The total turnaround time at terminals

being —
Bauxite:
mine site 120 minutes
refinery 100 minutes

Alumina, Caustic Soda, Fuel Oil,
Lime and Limestone:

port of
Bunbury —_180 minutes
refinery 120 minutes
As at 11 Sep 2010 Version 01-c0-06 page 79

Published on www.legislation.wa.gov.au
Alumina Refinery (Worsley) Agreement Act 1973
First Supplementary Agreement Second Schedule

Coal:

Collie coalfield 90 minutes
refinery 90 minutes

If such times are not regularly
adhered to by the Joint Venturers
the Railways Commission reserves
the right to review the freight rates.

If the Joint Venturers request a change in
the turnaround times the Railways
Commission shall advise the Joint
Venturers of the effect the requested
changes would have on the freight rates.
If the Joint Venturers elect to accept the
new freight rates the new turnaround
times shall thereupon become effective.

(b) 52 working weeks (each of six days and
excluding Sundays) per annum less two
weeks for contingencies (including all
gazetted public holidays) for bauxite,
alumina, caustic soda, fuel oil, lime and
limestone, and 45 working weeks (each
of 5 days) per annum for coal and if
through no fault of the Railways
Commission these yearly working
programmes cannot be adhered to the
Railways Commission reserves the right
to review the freight rates.

(v) The rates for freight are based on wagons being
loaded to capacity and shall be subject to the
minimum load per wagon being not less than:

Bauxite, 72.83 tons per wagon.

Alumina, 60.53 tons per wagon.

Caustic Soda, 52.66 tons per wagon.

Fuel Oil, 55.61 tons per wagon.

Coal, 48.72 tons per wagon.

Lime and Limestone, as stipulated by the
Railways Commission.

page 80 Version 01-c0-06 As at 11 Sep 2010
Published on www.legislation.wa.gov.au
Alumina Refinery (Worsley) Agreement Act 1973
First Supplementary Agreement

Second Schedule

and where less is carried in any wagon freight
shall be charged as though the minimum load
was carried.

3. The rates for freight set out in the schedule are
based on costs prevailing at the 19th January, 1972, and
shall be adjusted half-yearly on the first days of January and
July with the new rates becoming effective on and from
those dates in accordance with the following formula:

HR

HR1-HR
so eos

WHERE
Gi) Fl =
(ii) F =
(iii) HR =
(iv) HRI=
(v) D =
(vi) DI =
(vii) SR =

DI-D SR1-SR
+15
D SR

a

the new freight rate.

the freight rate which was payable as
at 19th January 1972.

the average hourly rate payable as at
19th January 1972.

the average hourly rate payable as at
the date of adjustment.

the wholesale price (duty free) of
distillate in Perth as at 19th January
1972.

the wholesale price (duty free) of
distillate in Perth as at the date of
adjustment.

the price of heavy steel rails per ton
c.if. port of Fremantle as ascertained
from price schedule covering
despatches from the Broken Hill

As at 11 Sep 2010

Version 01-c0-06 page 81
Published on www.legislation.wa.gov.au
Alumina Refinery (Worsley) Agreement Act 1973
First Supplementary Agreement Second Schedule

Proprietary Company Limited and
Australian Iron and Steel Proprietary
Limited as at 19th January 1972.

(viii) SR1= __ the price of heavy steel rails per ton
c.if. Fremantle ascertained as
aforementioned as at the date of
adjustment.

The rates applicable at the 19th January 1972 are:
Ist class driver $2.2475 per hour
Ist class guard $1.8338 per hour
trackman $1.4588 per hour

Average hourly rate $1.8467
Price of distillate per gallon — 21.4 cents.

Price of heavy steel rails per ton c.i.f. port of
Fremantle — $113.00

PROVIDED ALWAYS that if at any time there is a change
in—
(a) _ the average hourly rate by the operation of any
award or other wage determination; or

(b) _ the list price (duty free) of distillate in Perth; or

(c) _ the price of heavy steel rails per ton c.i-f. port of
Fremantle (as ascertained aforesaid),

and such change is effective from a date prior to the last date
of adjustment a new freight rate or freight rates as the case
may be shall be calculated and shall apply from the date of
adjustment next following the date from which any such
change as aforesaid is effective and such new freight rate or
freight rates shall be substituted for the freight rate that
would have applied but for the application of the provisions
of this paragraph.

Adjustments made in accordance with this formula shall be
expressed in a figure of dollars per ton and calculated to 4
decimal places of a dollar and in doing so the fifth decimal

page 82

Version 01-c0-06 As at 11 Sep 2010
Published on www.legislation.wa.gov.au
Alumina Refinery (Worsley) Agreement Act 1973
Second Schedule First Supplementary Agreement

place shall also be calculated so that if the fifth decimal
place is .5 or above, the fourth decimal place shall be
increased by 1.

The escalation formula referred to above shall be subject to

review by the Railways Commission after consultation with
the Joint Venturers on the Ist January 1987 and thereafter at
five yearly intervals.

4. All traffic transported by the Railways
Commission for the Joint Venturers under this Agreement
shall be carried as though accepted by the Railways
Commission at Owner’s risk pursuant to general condition
2(b) contained in the schedule to By-law 55 as in force at the
date hereof and made under the Government Railways
Act 1904 and shall be subject to the other By-laws made
under the same Act.

5. Bauxite, alumina, caustic soda, fuel oil, coal,
lime and limestone carried on other than unit trains in
accordance with this Agreement and all other commodities
shall, unless otherwise determined by the Railways
Commission, be carried at gazetted rates.

6. If the Joint Venturers do not transport or
discontinue the transport by rail of their requirements of
bauxite for the purposes of this Agreement, the Railways
Commission may in consultation with the Joint Venturers
review the freight rates.

In WITNESS whereof the parties hereto have executed this Agreement the day
and year first hereinbefore mentioned.

SIGNED by the said THE
HONOURABLE SIR CHARLES
WALTER MICHAEL COURT, O.B._E.,
M.L.A., in the presence of —

CHARLES COURT

ANDREW MENSAROS
MINISTER FOR INDUSTRIAL DEVELOPMENT

As at 11 Sep 2010 Version 01-c0-06 page 83
Published on www.legislation.wa.gov.au
Alumina Refinery (Worsley) Agreement Act 1973
First Supplementary Agreement Second Schedule

THE COMMON SEAL of ALWEST
PTY. LIMITED was hereunto affixed
with the authority of the Directors and
in the presence of —

(CS)

DIRECTOR
W. 1. KOMMER

SECRETARY
LINDSAY E. GROOM

Executed by DAMPIER MINING

COMPANY LIMITED by being signed

in Western Australia by its Attorney

Ronald Murray Williams under Power R.M. WILLIAMS
of Attorney dated the 18 April, 1978 in

the presence of —

W. 1. KOMMER

[Second Schedule inserted: No. 10 of 1978 s. 6.]

page 84 Version 01-c0-06 As at 11 Sep 2010
Published on www.legislation.wa.gov.au
Alumina Refinery (Worsley) Agreement Act 1973
Third Schedule Second Supplementary Agreement

Third Schedule — Second Supplementary Agreement
[s. 6A]
[Heading amended: No. 19 of 2010 s. 4.]

THIS AGREEMENT made the 21st day of October, 1982 BETWEEN THE
HONOURABLE RAYMOND JAMES O’CONNOR, M.L.A., Premier of the
State of Western Australia, acting for and on behalf of the Government of the
said State and its instrumentalities (hereinafter called “the State”) of the one part
and BHP MINERALS LIMITED the name whereof was formerly Dampier
Mining Company Limited a company incorporated under the Companies

Act 1961 of Western Australia and having its registered office at 37 St.
George’s Terrace, Perth in the said State, REYNOLDS AUSTRALIA
ALUMINA, LTD. a company incorporated under the laws in force in the State
of Delaware in the United States of America and having its registered office in
the State of Western Australia at 77 St. George’s Terrace, Perth, THE SHELL
COMPANY OF AUSTRALIA LIMITED a company incorporated in the State
of Victoria and having its principal office in the State of Western Australia at
200 St. George’s Terrace, Perth and KOBE ALUMINA ASSOCIATES
(AUSTRALIA) PTY. LIMITED a company incorporated in the State of
Western Australia and having its registered office at 5 Mill Street, Perth
(hereinafter collectively called “the Joint Venturers” in which term shall be
included their respective successors and permitted assigns and appointees) of
the other part.

WHEREAS:

A. — The State and the Joint Venturers (pursuant to a certain deed of
assignment dated the 7th day of February, 1980) are now the
parties to the agreement dated the 22nd day of August, 1974 (the
execution of which by the State was authorised pursuant to
section 3 of the Alumina Refinery (Worsley) Agreement Act 1973)
as varied by agreement dated the 18th day of April, 1978 approved
and ratified by the Alumina Refinery (Worsley) Agreement Act
Amendment Act 1978 and as further varied by agreement dated the
28th day of May, 1981 (which agreement as so varied is hereinafter
referred to as “the principal agreement”).

B. _ The parties desire to vary the principal agreement.

NOW THIS AGREEMENT WITNESSETH —

As at 11 Sep 2010 Version 01-c0-06 page 85
Published on www.legislation.wa.gov.au
Alumina Refinery (Worsley) Agreement Act 1973
Second Supplementary Agreement Third Schedule

1. Subject to the context the words and expressions used in this Agreement
have the same meanings respectively as they have in and for the purpose of the
principal agreement.

2. The provisions of this Agreement shall not come into operation until a
Bill to approve and ratify this Agreement is passed by the Legislature of the said
State and comes into operation as an Act.

3. The principal agreement is hereby varied as follows:
(1) Clause 1 —

(a) _ by inserting in paragraph (f) of the definition of
“Crown land” after “land” the following —

“ (other than Wellington Locations 5336, 5337,
5338 and 5339, Murray Locations 1715, 1716
and 1717 and Williams Locations 15702 and
15703) ” ;

(b) _ by deleting the definition of “mineral lease”;
(c) _ by deleting the definition of “Mining Act”;

(d) _ by inserting after the definition of “Land Act” the
following definitions —

“ “Mining Act 1904” means the Mining Act 1904 and
the amendments thereto and the regulations
made thereunder as in force on 31st
December, 1981;

“Mining Act 1978” means the Mining
Act 1978; ”

(e) _ by deleting, in the definition of “Minister for Mines”,
“Mining Act” and substituting “Mining Act 1904 and
the Mining Act 1978”;

(f) by inserting after the definition of “stockpile area” the
following definition —

“ “the Mining Lease” means the mining lease
referred to in Clause 7(1) hereof and includes
any renewal thereof and according to the

page 86 Version 01-c0-06 As at 11 Sep 2010
Published on www.legislation.wa.gov.au
Alumina Refinery (Worsley) Agreement Act 1973
Third Schedule

Second Supplementary Agreement

(2)

(3)

(4)

(g)

requirements of the context shall describe the
land leased as well as the instrument by which
itis leased; ” ;
by inserting, in the paragraph commencing “Reference
in this Agreement to an Act”, after “Act”, where it
first occurs, the following — “other than the Mining
Act 1904”,

Clause 3 —

(a)

(b)

subclause (4) —

by deleting “Mining Act” and substituting “Mining
Act 1904”;

by inserting the following subclause —

“ (5) | The temporary reserve and the rights of
occupancy in respect thereof referred to
in this Clause shall, subject to this
Agreement, continue in force under the
Mining Act 1904 as though that Act had
not been repealed. ”

Clause 5 —

subclause 10 paragraph (b) —

by deleting “Mining Act” wherever it occurs and substituting
“Mining Act 1978”.

Clause 7 —

(a)

subclause (1) —

by deleting subclause (1) and the marginal note
thereto and substituting the following —

“ The Mining Lease *

(1) — The Joint Venturers having made
application to the State for a mineral lease
of certain land within the area delineated in
blue on the plan marked “X” and initialled
by or on behalf of the parties hereto for

As at 11 Sep 2010

Version 01-c0-06 page 87
Published on www.legislation.wa.gov.au
Alumina Refinery (Worsley) Agreement Act 1973
Second Supplementary Agreement Third Schedule

identification, the State shall cause to be
granted to the Joint Venturers a mining
lease of such of the land shown coloured
yellow on the Department of Mines
Original Plan 854 (recorded in the
Department of Mines, Perth) as is Crown
land and such of the land within the blue
boundary shown on the said Original

Plan 854 as is left uncoloured and
comprises privately owned land in respect
of which the mineral rights are reserved to
the Crown or Crown land (notwithstanding
that the surveys of the said lands have not
been completed but subject to corrections
to accord with survey when completed) for
the mining of bauxite and the Mining
Lease shall be so granted under and (except
to the extent that the provisions of the
Mining Act 1978 are inconsistent with this
Agreement) subject to the Mining Act 1978
but in the form set out in the Second

Schedule hereto. ;
(b) — subclause (2) —

by deleting subclause (2) and the marginal note
thereto and substituting the following —

Expenditure conditions *

(2) During the currency of this Agreement
and subject to compliance with their
obligations hereunder the Joint Venturers
shall not be required to comply with the
expenditure conditions imposed by or
under the Mining Act 1978 in regard to

the Mining Lease. 3
(c)  subclause (6) —

(i) by deleting “Mining Act” and
substituting “Mining Act 1978”;

page 88 Version 01-c0-06 As at 11 Sep 2010
Published on www.legislation.wa.gov.au
Alumina Refinery (Worsley) Agreement Act 1973
Third Schedule Second Supplementary Agreement

(ii) by deleting “the date of receipt of the
application referred to in subclause (1) of
this Clause” and substituting “the date of
the grant thereof ”;

(d) — subclause (7) —

by deleting subclause (7) and the marginal note
thereto and substituting the following —

Further mining lease *

(7) | Within the first six (6) months of the
twelve (12) months immediately
preceding the expiration of the second
renewed period of twenty-one (21) years
of the Mining Lease the Joint Venturers,
if the refinery is then being operated
pursuant to this Agreement, may give
notice to the State that they desire a
further mining lease under the Mining
Act 1978 for bauxite of the leased area or
of a part or parts thereof for a term of
twenty-one (21) years and the State shall
within six (6) months from its receipt of
that notice notify the Joint Venturers of
the terms and conditions upon which it is
prepared to grant notwithstanding the
provisions of the Mining Act 1978 such a
further mining lease of the leased area or
of a part or parts thereof (as the case may
be) and the Joint Venturers for a period
of three (3) months thereafter will have
the right to accept such further mining
lease on those terms and conditions and
for a period of two (2) years the State
shall not offer to grant a mining lease of
the leased area or any part thereof to any
person other than the Joint Venturers
which permits the mining of bauxite on
more favourable terms and conditions

As at 11 Sep 2010 Version 01-c0-06 page 89
Published on www.legislation.wa.gov.au
Alumina Refinery (Worsley) Agreement Act 1973
Second Supplementary Agreement Third Schedule

6)

than have been offered to the Joint
Venturers. ” ;

(e) — subclause (8) —

by deleting “The” and substituting “Subject to
Clause 7D hereof, the”;

(f) — subclause (9) —
(i) paragraph (a) —

by deleting “section 151 of the Mining
Act” and substituting “section 32 of the
Mining Act 1978”;

(ii) paragraph (b) subparagraph (ii) —

by deleting “sections 169 to 172
inclusive of the Mining Act” and
substituting “subsections (3), (5) and (6)
of section 123 and paragraph (b) of
subsection (1) of section 124 of the
Mining Act 1978”.

By inserting after Clause 7 the following clauses —

Minerals contained within bauxite *

7A. (1) Without limiting the provisions of this
Agreement with respect to the production of associated
chemicals and by-products the Joint Venturers shall, subject to
the provisions of this Clause, have the right to extract from
bauxite mined hereunder, either prior to or at the same time as it
is processed into alumina, minerals (other than alumina)
contained within that bauxite.

(2) (a) The Joint Venturers shall not extract any
minerals pursuant to this Clause otherwise than in accordance
with a mode or modes of operations first approved by the
Minister.

(b) Any approval given by the Minister pursuant to this
subclause may be given subject to such conditions as the
Minister may reasonably determine.

page 90

Version 01-c0-06 As at 11 Sep 2010
Published on www.legislation.wa.gov.au
Alumina Refinery (Worsley) Agreement Act 1973
Third Schedule Second Supplementary Agreement

(c) The Minister may before giving any approval pursuant
to this subclause require that the Joint Venturers first obtain the
approval of the State to a variation of the environmental review
and management programme.

(3) The Joint Venturers in respect of minerals extracted
pursuant to this Clause, shall pay to the State royalties at the
rates from time to time prescribed under the Mining Act 1978
and shall comply with the provisions of the Mining Act 1978
and regulations made thereunder with respect to the filing of
production reports and payment of royalties.

Leases for all minerals *

7B. (1) Notwithstanding the existence of the Mining
Lease the Joint Venturers may mark out and apply for a mining
lease or mining leases in respect of any part of the Mining
Lease for all minerals subject to the provisions of the Mining
Act 1978 and, subject to subclause (2) of this Clause, the
Minister for Mines may grant such mining lease or mining
leases.

(2) No mining lease shall be granted pursuant to this
Clause without the prior approval of the Minister.

(3) In the event of the grant of a mining lease pursuant to
this Clause the land the subject thereof shall thereupon be
deemed to be excised from the Mining Lease.

Special conditions of mining lease ~

(4) A mining lease granted pursuant to this Clause shall in
addition to any covenants and conditions that may be prescribed
or imposed pursuant to the Mining Act 1978 be subject to the
following special conditions —

(a) any mining of bauxite must be carried on by or
on behalf of the Joint Venturers subject to and
in accordance with this Agreement;

(b) a breach by the Joint Venturers under the
mining lease shall be deemed to be a breach of
this Agreement;

(c) _ the provisions of section 82(1)(d) of the Mining
Act 1978 shall be modified so that in respect of

As at 11 Sep 2010 Version 01-c0-06 page 91
Published on www.legislation.wa.gov.au
Alumina Refinery (Worsley) Agreement Act 1973
Second Supplementary Agreement Third Schedule

bauxite but not other minerals the mining lease
may only be assigned or underlet in accordance
with Clause 20 of this Agreement;

(d) _ the provisions of the Mining Act 1978 shall be
modified so that the Joint Venturers shall not be
obliged to pay royalties on bauxite mined from
the mining lease, where the Joint Venturers are
also liable for royalties on alumina produced
therefrom pursuant to subclause (10) of
Clause 5 of this Agreement.

Effect of termination of mining lease *

7C. On the expiration or sooner determination of any
mining lease granted pursuant to Clause 7B hereof the land the
subject of that mining lease shall thereupon be deemed to be
part of the land in the Mining Lease and shall be subject to the
terms and conditions of the Mining Lease and this Agreement
(other than Clause 7B hereof ).

Modification of Mining Act 1978 *

7D. For the purpose of this Agreement in respect of any
land surrendered by the Joint Venturers to the State pursuant to
subclause (8) of Clause 7 hereof the Mining Act 1978 shall be
deemed to be modified by the substitution for paragraph (c) of
section 111 of the following paragraph —

“ (c) amining lease does not authorize the holder
thereof to work and mine —

(i) _ the land in respect of which the
lease was granted for iron; or

(ii) any portion of the land in respect
of which the lease was granted,
which portion has been
surrendered to the State pursuant
to subclause (8) of Clause 7 of the
agreement dated the 22nd day of
August, 1974 (the execution of
which was authorized pursuant to
section 3 of the Alumina Refinery
(Worsley Agreement Act 1973) as

page 92 Version 01-c0-06 As at 11 Sep 2010
Published on www.legislation.wa.gov.au
Alumina Refinery (Worsley) Agreement Act 1973
Third Schedule Second Supplementary Agreement

amended from time to time, for
bauxite, ”

(6) Clause 12 —
(a) — subclause (2) —

(i) by inserting after “lease”, where it first
occurs, the following —

(over Crown land or other land as
the case may be) ” ;

(ii) by inserting after the paragraph
commencing “AND PROVIDED THAT
any easement licence or other right” the
following paragraph —

“ AND PROVIDED THAT any
lease of Crown land required for
the purpose specified in
paragraph (a) of this subclause
may be granted, notwithstanding
the provisions of any Act, under
the Land Act but subject to the
rights of the lessee under Mineral
Lease 1.SA ” ;

(b) — subclause (4) —

by deleting “mineral lease” and substituting “mining
lease”;

(c)  subclause (6) —
by inserting after “therewith” the following —

and except as to any part the subject of a mining
lease granted pursuant to Clause 7B hereof ” .

(7) Clause 18 —
(a) _ by inserting after “implied in” the following —

“ the Mining Act 1978 or ” ;

As at 11 Sep 2010 Version 01-c0-06 page 93
Published on www.legislation.wa.gov.au
Alumina Refinery (Worsley) Agreement Act 1973
Second Supplementary Agreement Third Schedule

(8)

(b) _ by inserting after “hereunder” the following —

with respect to bauxite

The Second Schedule is deleted and the following Schedule
substituted —

SECOND SCHEDULE
Western Australia

Mining Act 1978

Alumina Refinery (Worsley) Agreement Act 1973

Mining Lease
Mining Lease No.

The Minister for Mines a corporation sole established by the
Mining Act 1978 with power to grant leases of land for the
purposes of mining in consideration of the rents hereinafter
reserved and of the covenants on the part of the Lessee
described in the First Schedule to this lease and of the
conditions hereinafter contained and pursuant to the Mining
Act 1978 (except as otherwise provided by the Agreement
(hereinafter called “the Agreement”) described in the Second
Schedule to this lease) hereby leases to the Lessee the land
more particularly delineated and described in the Third
Schedule to this lease for bauxite (including special grade
bauxite as defined in the Agreement) subject however to the
exceptions and reservations set out in the Fourth Schedule to
this lease and to any other exceptions and reservations which
subject to the Agreement are by the Mining Act 1978 and by
any Act for the time being in force deemed to be contained
herein to hold to the Lessee for a term of 21 years
commencing on the date set out in the Fifth Schedule to this
lease with rights of renewal for two consecutive further
periods of 21 years (subject to sooner determination of the
said term upon cessation or determination of the Agreement)
upon and subject to such of the provisions of the Mining

Act 1978 except as otherwise provided by the Agreement as
are applicable to mining leases granted thereunder and to the
terms covenants and conditions set out in the Agreement and
to the covenants and conditions herein contained or implied

page 94

Version 01-c0-06 As at 11 Sep 2010
Published on www.legislation.wa.gov.au
Alumina Refinery
Third Schedule

(Worsley) Agreement Act 1973
Second Supplementary Agreement

and any further conditions or stipulations set out in the Sixth
Schedule to this lease the Lessee paying therefor the rents
and royalties as provided in the Agreement PROVIDED
ALWAYS that this lease and any renewal thereof shall not
be determined or forfeited otherwise than in accordance with
the Agreement.

In this lease —

— “Lessee” includes the respective successors and
permitted assigns of each Lessee.

— If the Lessee be more than one the liability of
the Lessee hereunder shall be joint and several.

— _ Reference to an Act includes all amendments to
that Act and to any Act passed in substitution
therefor or in lieu thereof and to the regulations
and by-laws for the time being in force
thereunder.

FIRST SCHEDULE.
(name address and description of the Lessee)

BHP MINERALS LIMITED a company incorporated under
the Companies Act 1961 of Western Australia and having its
registered office at 37 St. George’s Terrace, Perth in the said
State, REYNOLDS AUSTRALIA ALUMINA, LTD. a
company incorporated under the laws in force in the State of
Delaware in the United States of America and having its
registered office in the State of Western Australia at

77 St. George’s Terrace, Perth, THE SHELL COMPANY
OF AUSTRALIA LIMITED a company incorporated in the
State of Victoria and having its principal office in the State
of Western Australia at 200 St. George’s Terrace, Perth and
KOBE ALUMINA ASSOCIATES (AUSTRALIA) PTY.
LIMITED a company incorporated in the State of Western
Australia and having its registered office at 5 Mill Street,
Perth.

As at 11 Sep 2010

Version 01-c0-06 page 95
Published on www.legislation.wa.gov.au
Alumina Refinery (Worsley) Agreement Act 1973
Second Supplementary Agreement Third Schedule

SECOND SCHEDULE.
(the agreement)

The Agreement dated the 22nd day of August, 1974, (the
execution of which by the State was authorised pursuant to
section 3 of the Alumina Refinery (Worsley) Agreement
Act 1973) and any amendments to that Agreement.

THIRD SCHEDULE.

Description of land (subject to the provisions of the
Agreement as to survey):

1. So much of the land shown coloured yellow on
the Department of Mines Original Plan 854
(recorded in the Department of Mines, Perth) as
is Crown land (as defined in the Agreement).

2. So much of the land within the blue boundary
shown on the said Original Plan 854 as is left
uncoloured and comprises —

(a) privately owned land in respect of
which the mineral rights are
reserved to the Crown; or

(b) Crown land (as defined in the
Agreement).

Locality:
Mineral Field: Area, etc.:
FOURTH SCHEDULE.

All petroleum as defined in the Petroleum Act 1967 on or
below the surface of the land the subject of this lease is
reserved to the Crown in right of the State of Western
Australia with the right of the Crown in right of the State of
Western Australia and any person lawfully claiming
thereunder or otherwise authorised to do so to have access to
the land the subject of this lease for the purpose of searching
for and for the operations of obtaining petroleum (as so
defined) in any part of the land.

page 96

Version 01-c0-06 As at 11 Sep 2010
Published on www.legislation.wa.gov.au
Alumina Refinery (Worsley) Agreement Act 1973
Third Schedule Second Supplementary Agreement

FIFTH SCHEDULE.
(Date of commencement of the lease).

SIXTH SCHEDULE.
(Any further conditions or stipulations).

In witness whereof the Minister for Mines has affixed

his seal and set his hand hereto this. day of
9.” .
4. Any reference in the principal agreement (as amended by this

Agreement) to “mineral lease” shall, with the exception of the reference in
Clause 7(1), be read and construed as a reference to “the Mining Lease”.

IN WITNESS WHEREOF this Agreement has been executed by or on behalf of
the parties hereto the day and year first hereinbefore mentioned.

SIGNED by the said THE
HONOURABLE RAYMOND JAMES
O’CONNOR, M.L.A., in the presence
of —

R. O’CONNOR.

PETER JONES.
MINISTER FOR RESOURCES DEVELOPMENT

THE COMMON SEAL of BHP
MINERALS LIMITED was hereunto [CS]
affixed by authority of the Board of
Directors

DIRECTOR D.S. ADAM.
SECRETARY G. D. STEPHENSON.

As at 11 Sep 2010 Version 01-c0-06 page 97
Published on www.legislation.wa.gov.au
Alumina Refinery (Worsley) Agreement Act 1973

Second Supplementary Agreement

Third Schedule

EXECUTED by REYNOLDS REYNOLDS AUSTRALIA

AUSTRALIA ALUMINA, LTD. by its ALUMINA, LTD.

duly appointed Attorney BERNARD By its Attorney

FLYNN ARMBRUST in the presence BERNARD FLYNN

of — >} ARMBRUST.
Countersigned:

M. EL-ANSARY.

Project Manager
Reynolds Australia Mines.

THE COMMON SEAL of THE SHELL
COMPANY OF AUSTRALIA
LIMITED was hereto affixed in [C.S.]
accordance with its Articles of
Association in the presence of —

DOCUMENT No.
287

DIRECTOR B.L. KELLY.
AUTHORISED SIGNATORY PHILIP HISLOP.

THE COMMON SEAL of KOBE

ALUMINA ASSOCIATES

(AUSTRALIA) PTY. LIMITED [C.S.]
was hereto affixed by authority of the

Directors in the presence of —

DIRECTOR SHINTARO KAHARU.
SECRETARY T. UJI-IE.

[Third Schedule inserted: No. 95 of 1982 s. 6.]

W.M. SHIELDS.

page 98 Version 01-c0-06
Published on www.legislation.wa.gov.au

As at 11 Sep 2010
Alumina Refinery (Worsley) Agreement Act 1973
Fourth Schedule Third Supplementary Agreement

Fourth Schedule — Third Supplementary Agreement

[s. 6B]
[Heading amended: No. 19 of 2010 s. 4.]

THIS AGREEMENT is made the 24th day of September 1992
BETWEEN:

THE HONOURABLE CARMEN MARY LAWRENCE, B Psych., Ph.D.,
M.L.A., Premier of the State of Western Australia, acting for and on behalf of
the Government of the said State and its instrumentalities (hereinafter called
“the State”) of the one part

AND

REYNOLDS AUSTRALIA ALUMINA, LTD. A.R.B.N. 009 473 492 a
corporation incorporated under the laws in force in the State of Delaware in the
United States of America and having its registered office in the State of Western
Australia at 30th Floor, 77 St George’s Terrace, Perth, THE SHELL
COMPANY OF AUSTRALIA LIMITED A.CN. 004 610 459 a company
incorporated in the State of Victoria and having its registered office at Level 18,
1 Spring Street, Melbourne, KOBE ALUMINA ASSOCIATES
(AUSTRALIA) PTY. LIMITED A.C.N. 008 907 524 a company incorporated
in the State of Western Australia and having its registered office at 7th Floor,
26 St. George’s Terrace, Perth and NISSHO IWAI ALUMINA PTY.
LIMITED A.C.N. 009 309 344 a company incorporated in the State of Western
Australia and having its registered office at Level 5, Capita Building, 5 Mill
Street, Perth (hereinafter collectively called “the Joint Venturers” in which term
shall be included their respective successors and permitted assigns and
appointees) of the other part.

WHEREAS:

A. _ The State and the Joint Venturers (pursuant to certain deeds of
assignment dated the 7th day of February, 1980 and the 31st day of May,
1988) are now the parties to the agreement dated the 22nd day of August,
1974 (the execution of which by the State was authorised pursuant to
section 3 of the Alumina Refinery (Worsley) Agreement Act 1973) as
varied by an agreement dated the 18th day of April, 1978 approved and
ratified by the Alumina Refinery (Worsley) Agreement Act Amendment
Act 1978 and as further varied by an agreement dated the 28th day of
May, 1981 and as further varied by an agreement dated the 21st day of

As at 11 Sep 2010 Version 01-c0-06 page 99
Published on www.legislation.wa.gov.au
Alumina Refinery (Worsley) Agreement Act 1973
Third Supplementary Agreement Fourth Schedule

B.

October, 1982 approved and ratified by the Alumina Refinery (Worsley)
Agreement Amendment Act 1982 and as further varied by an agreement
dated the 25th day of July, 1983 (which agreement as so varied is
hereinafter referred to as “the Principal Agreement”).

The parties desire to vary the Principal Agreement.

NOW THIS AGREEMENT WITNESSES —

1.

Unless the context otherwise requires the words and expressions used in
this Agreement have the same meanings respectively as they have in and
for the purpose of the Principal Agreement.

The provisions of this Agreement shall not come into operation until a
Bill to approve and ratify this Agreement is passed by the Legislature of
the State of Western Australia and comes into operation as an Act.

The Principal Agreement is hereby varied as follows :
(1) Clause 5(2) —

by inserting after “refinery”, in the second place where it occurs,
the following —

and to be exported from the State of Western Australia
(2) Clause 5(3)(c) —

by deleting paragraph (c) and substituting the following
paragraph —

“ (c) from and including 1 July 1991 pay to the
Bunbury Port Authority for or in connection
with the Joint Venturers’ use of the port of
Bunbury such port charges fees dues levies
and other imposts as are payable pursuant to
legislation applicable to the port or
regulations made thereunder PROVIDED
THAT —

(i) except as specified in
subparagraph (ii) of this paragraph, no
charges other than Port Infrastructure
Charges as set out in Table 3 in Part 1
of Schedule 2 to the Bunbury Port

page 100 Version 01-c0-06 As at 11 Sep 2010

Published on www.legislation.wa.gov.au
Alumina Refinery (Worsley) Agreement Act 1973
Fourth Schedule Third Supplementary Agreement

Authority Regulations 1962 as
amended from time to time or other
charges payable pursuant to the said
regulations in lieu of or in substitution
for such Port Infrastructure Charges
shall be payable in respect of cargoes
passing over the wharf at Berth A or,
if the Joint Venturers construct a
wharf at Berth B, over that wharf; and

(ii) nothing herein shall be taken to imply
any exemption from the payment of
any port charges fees dues levies or
other imposts that would normally be
payable by ships using the port
of Bunbury;

(3) Clause 5(10)(a) —

(a) by deleting the marginal note thereto and substituting the
following —

Royalties on Alumina and Bauxite after
1 January 1989 ”

(b) _ by deleting subparagraph (i) and substituting the
following —

“ (i) pay to the State a royalty on all
alumina produced at the refinery from
bauxite the property of the Crown
during each quarterly period ending
on the last day of March June
September and December in each year
commencing from and including the
quarter beginning | January 1989
calculated in accordance with the
following formula —

R = RFx APxTS
Where:

As at 11 Sep 2010 Version 01-c0-06 page 101
Published on www.legislation.wa.gov.au
Alumina Refinery (Worsley) Agreement Act 1973
Third Supplementary Agreement Fourth Schedule

R= _ amount of royalty payable to
the State for the quarter;

RE= | 100 for the period
commencing on | January 1989
and ending on 31 July 1991,
and! $5) 00 thereafter;

AP = the average alumina export
price per tonne from Australia
for the preceding four quarters
as released by the Australian
Bureau of Statistics in
Harmonised Trade Access
System Reports (HTRACCS
Reports) under Australian
Harmonised Export Commodity
Classification Number
28182000 (or future
equivalent);

TS = the number of tonnes of
alumina shipped sold or
otherwise disposed of by the
Joint Venturers during the
quarter.

The above formula shall be subject to
review by the parties if the Australian
Bureau of Statistics ceases to release
the export alumina price required to
determine the factor “AP” or makes a
material change in the method of
calculating the said export alumina
price from the method used in respect
of the month of March 1990. The
purpose of any such review will be to
produce as far as possible a royalty
level similar to that that would have
applied if an export alumina price had
continued to be released using the
method of calculation used by the

page 102 Version 01-c0-06 As at 11 Sep 2010
Published on www.legislation.wa.gov.au
Alumina Refinery (Worsley) Agreement Act 1973

Fourth Schedule

Third Supplementary Agreement

Australian Bureau of Statistics in
respect of the month of March 1990.

In the event of any dispute between
the parties arising from any review
under this subparagraph the matter

shall be referred to arbitration hereunder; ”s

(c) in subparagraph (ii) by deleting “referred to in
subparagraph (i) of paragraph (a) of this subclause” and
substituting the following —

ending on 31 July 1991”.

(4) Clause 5(10)(b) —

by deleting paragraph (b) and the marginal note thereto and
substituting the following —

“« (b)

from and including 1 August 1991 pay to
the State on all special grade bauxite the
property of the Crown mined by the Joint
Venturers pursuant to this Agreement, a
royalty at the relevant rate specified in the
regulations under the Mining Act 1978;

(5) By inserting after Clause 5C the following clause —

“ SD.

The royalty payable under this Agreement in
respect of alumina shall be subject to review
by the parties hereto as at 31 July 1998 and
thereafter as at the last day of each succeeding
period of seven years PROVIDED THAT in
any review the parties shall have regard to the
average of the rates of royalty in respect of
bauxite and alumina paid in Australia for the
preceding twelve months having regard also to
such matters as the respective tonneages mined,
the degree of processing required, the alumina
content and other characteristics of the bauxite.

As at 11 Sep 2010

Version 01-c0-06 page 103
Published on www.legislation.wa.gov.au
Alumina Refinery (Worsley) Agreement Act 1973
Third Supplementary Agreement Fourth Schedule

(6) Clause 7 —

(a) by deleting subclauses (4) and (5) and substituting the
following —

“ (4) Rental under the Mining Lease shall
be paid to the State yearly in advance
and for the first seven years of the
lease shall be calculated at the rate of
one dollar ninety-three cents ($1.93)
per annum for every square kilometre
contained in the leased area.

(5) After the expiration of the first seven
years from the granting of the Mining
Lease and at the expiration of every
seven year period of the lease
thereafter the rental for the lease shall
be reviewed. The rental for each such
period after the first seven years shall
be calculated separately in accordance
with the following formula —

Bx AP/g, =R
Where:

B= the rental mentioned in
subclause (4) of this Clause;

AP = the average alumina export price
per tonne from Australia for the
four quarters in the year to and
including the 31st day of March
immediately preceding the date
of review as released by the
Australian Bureau of Statistics in
Harmonised Trade Access
System Reports (HTRACCS
Reports) under Australian
Harmonised Export Commodity
Classification Number 28182000
(or future equivalent);

R=_ the new rental;

page 104 Version 01-c0-06 As at 11 Sep 2010
Published on www.legislation.wa.gov.au
Alumina Refinery (Worsley) Agreement Act 1973

Fourth Schedule

Third Supplementary Agreement

(b)

(c)

PROVIDED THAT —

(i) __ the provisions of
clause 5(10)(a)(i) of this
Agreement relating to review of
the formula therein contained
shall apply mutatis mutandis to
the above formula;

(ii) in no case shall the adjusted
rental be less than one dollar
ninety-three cents ($1.93) per
square kilometre.

in subclause (8), by deleting “mile or residual part of a
square mile” and substituting the following —

kilometre or residual part of a square kilometre 5

by inserting after subclause (14) the following subclause —

(15) Notwithstanding the provisions of the

Mining Act 1978 the Joint Venturers
may from time to time during the
currency of this Agreement apply to
the Minister for areas held by the
Joint Venturers under an exploration
licence or mining lease granted under
the Mining Act 1978 to be included in
the Mining Lease. The Minister shall
confer with the Minister for Mines in
regard to any such application and if
they approve the application the
Minister for Mines shall upon the
surrender of the relevant mining
tenement include the area the subject
thereof in the Mining Lease subject to
such of the conditions of the
surrendered mining tenement as

the Minister for Mines determines. In
respect of any such land:

As at 11 Sep 2010

Version 01-c0-06

Published on www.legislation.wa.gov.au

page 105
Alumina Refinery (Worsley) Agreement Act 1973

Third Supplementary Agreement Fourth Schedule

)

Clause 7B —

(a) _ the land shall in addition to any
conditions so determined by the
Minister for Mines be subject to
the same terms covenants and
conditions as apply to the
Mining Lease;

(b) the Minister for Mines may
make such apportionment of
rents as may be necessary in
connection therewith;

(c) _ the land may be included
notwithstanding that the survey
of the land has not been
completed but subject to
correction to accord with the
survey when completed at the
Joint Venturers’ expense.

by inserting after subclause (1a) the following subclause —

(1b) (a)

Tf any of the Joint Venturers assigns
the whole or any part of its rights
under this Agreement in accordance
with Clause 20 hereof and such
assignment takes effect before the
date of grant of a mining lease or
mining leases applied for pursuant to
this Clause then the interest of the
assigning Joint Venturer in any
application for such mining lease shall
be held on trust for the assignee
pending the grant of such mining
lease.

(b) Upon a grant of a mining lease referred

to in paragraph (a) of this subclause the
assigning Joint Venturer shall forthwith
transfer its title to and interest in the
mining lease to the assignee and such

page 106

Version 01-c0-06 As at 11 Sep 2010

Published on www.legislation.wa.gov.au
Alumina Refinery (Worsley) Agreement Act 1973
Third Supplementary Agreement

Fourth Schedule

(8) Clause 7C —

mining lease shall be deemed to be
granted pursuant to this Clause.

by deleting “hereof)” and substituting the following —

hereof unless the Minister otherwise agrees)

(9) Clause 7D —

by deleting Clause 7D and substituting the following clause —

7D.

@)

(2)

G)

Nothing in this Agreement shall
prohibit the Joint Venturers from
marking out and applying for a
mining lease or mining leases for all
minerals including bauxite subject to
the provisions of the Mining Act 1978
in respect of:

(a) _ land surrendered by the Joint
Venturers to the State pursuant
to subclause (8) of Clause 7
hereof; and

(b) land which has been excised
from the Mining Lease pursuant
to Clause 18 hereof

and subject to subclause (2) of this
Clause the Minister for Mines may
grant such mining leases.

No mining lease shall be granted
pursuant to this Clause without the
prior approval of the Minister.

A mining lease granted pursuant to
this Clause shall, in addition to any
covenants or conditions that may be
prescribed or imposed pursuant to the
Mining Act 1978, be subject to the
following special conditions:

As at 11 Sep 2010

Version 01-c0-06

Published on www.legislation.wa.gov.au

page 107
Alumina Refinery (Worsley) Agreement Act 1973
Third Supplementary Agreement Fourth Schedule

(a) any mining of bauxite must be
carried on by or on behalf of
the Joint Venturers subject to
and in accordance with this
Agreement;

(b) _ the provisions of
section 82(1)(d) of the
Mining Act 1978 shall be
modified so that in respect of
bauxite but not other minerals
the mining lease may only be
assigned or underlet in
accordance with Clause 20
hereof; and

(c) _ the Joint Venturers shall be liable
to pay royalties to the State in
accordance with subclause (10)
of Clause 5 hereof on alumina
produced from bauxite mined from
the mining lease and the provisions
of the Mining Act 1978 shall be
modified accordingly so that the
Joint Venturers shall not be obliged
to pay royalties on bauxite mined
from the mining lease where that
bauxite is so processed into alumina
at the refinery.

(10) Clause 9(2) —
(a) paragraph (a) —

@

by inserting after “such road” the following —

intersecting with roads used or
capable of use by the public or which
the public are authorised or permitted
to use by law or intersecting with
railways 5

page 108

Version 01-c0-06 As at 11 Sep 2010
Published on www.legislation.wa.gov.au
Alumina Refinery (Worsley) Agreement Act 1973
Fourth Schedule Third Supplementary Agreement

ab

(12)

(13)

(14)

(ii) by deleting the following —

at all intersections with public roads
and railways 5

(b) paragraph (b) —

by inserting after “alignments” and also after “any road” the
following —

on Crown land
Clause 12A —

by deleting “Arbitration Act 1895” and substituting the
following —

“ Commercial Arbitration Act 1985 and
notwithstanding section 20(1) of that Act each party
may be represented before the arbitrators by
a duly qualified legal practitioner or other
representative

Clause 12B —
by deleting paragraph (a) and substituting the following —

“ (a) the deletion of subsections (2), (3) and (4)
of section 25; and

By deleting Clause 18 and substituting the clause set forth in the
Schedule to this Agreement.

Clause 28 —

by deleting “Arbitration Act 1895” and substituting the
following —

“ Commercial Arbitration Act 1985 and
notwithstanding section 20(1) of that Act each
party may be represented before the arbitrators by
a duly qualified legal practitioner or other
representative

As at 11 Sep 2010 Version 01-c0-06 page 109

Published on www.legislation.wa.gov.au
Alumina Refinery (Worsley) Agreement Act 1973
Third Supplementary Agreement Fourth Schedule

(2)

(3)

THE SCHEDULE

Notwithstanding anything contained or implied in this Agreement
or in the Mining Lease or the Mining Act 1978 mining tenements
may subject to the provisions of this Clause be granted to or
registered in favour of persons other than the Joint Venturers under
the Mining Act 1978 or pursuant to the Second Schedule to that Act
in respect of the area subject to the Mining Lease (including lands
deemed to be part of the land in the Mining Lease pursuant to
Clause 7C or subclause (5) or (6) of this Clause) except that part
shown coloured red on the plan marked “Y” initialled by or on
behalf of the parties hereto for the purposes of identification and
except any part of the land shown coloured yellow on that plan
which becomes deemed to be part of the land in the Mining Lease,
unless the Minister for Mines determines that such grant or
registration is likely unduly to prejudice or interfere with the
current or prospective operations of the Joint Venturers hereunder
with respect to bauxite assuming the taking by the Joint Venturers
of reasonable steps to avoid the prejudice or interference or that
there is a reasonable probability that such a grant or registration
would materially reduce the quantity of economically extractable
bauxite available to the Joint Venturers.

A mining tenement granted or registered pursuant to this Clause
shall not confer any right to mine or otherwise obtain rights to
bauxite on the tenement.

(a) In respect of any application for a mining tenement whether
made under the Mining Act 1904 or the Mining Act 1978 in
respect of an area the subject of the Mining Lease the
Minister for Mines shall consult with the Minister and the
Joint Venturers with respect to the significance of bauxite
deposits in, on or under the land the subject of the
application and any effect the grant of a mining tenement
pursuant to such application might have on the current or
prospective bauxite operations of the Joint Venturers under
this Agreement.

(b) | Where the Minister for Mines, after taking into account any
matters raised by the Minister or the Joint Venturers
determines that the grant or registration of the application is
likely to have the effect on the operations of the Joint

page 110

Version 01-c0-06 As at 11 Sep 2010
Published on www.legislation.wa.gov.au
Alumina Refinery (Worsley) Agreement Act 1973

Fourth Schedule

Third Supplementary Agreement

(c)

(b)

(c)

Venturers or the bauxite referred to in subclause (1) of this
Clause, he shall, by notice served on the Warden to whom
the application was made, refuse the application.

Before making a determination pursuant to paragraph (b) of
this subclause the Minister for Mines may request the
Warden to hear the application and any objections thereto
and as soon as practicable after the hearing of the application
to report to the Minister for Mines on the application and the
objections and the effect on the current or prospective
operations of the Joint Venturers or the quantity of
economically extractable bauxite that a grant of the
application might have.

Except as provided in subclause (3) of this Clause a Warden
shall not hear or otherwise deal with an application for a
mining tenement in respect of an area the subject of the
Mining Lease unless and until the Minister for Mines has
notified him that it is not intended to refuse the application
pursuant to subclause (3) of this Clause. Following such
advice to the Warden the application shall be disposed of
under and in accordance with the Mining Act 1978 or
pursuant to the Second Schedule to that Act as the case may
require save that where the Warden has heard the application
and objections thereto pursuant to subclause (3) of this
Clause, the application may be dealt with by the Warden
without further hearing.

The Joint Venturers may exercise in respect of any
application heard by the Warden any right that they may
have under the Mining Act 1978 to object to the granting of
the application.

Any mining tenement granted pursuant to such application
shall, in addition to any covenants and conditions that may
be prescribed or imposed, be granted subject to such
conditions as the Minister for Mines may determine having
regard to the matters the subject of the consultations with the
Minister and the Joint Venturers pursuant to subclause (3)(a)
of this Clause and any matters raised by the Joint Venturers
before the Warden.

As at 11 Sep 2010

Version 01-c0-06 page 111
Published on www.legislation.wa.gov.au
Alumina Refinery (Worsley) Agreement Act 1973
Third Supplementary Agreement Fourth Schedule

6)

(a)

(b)

(6)

On the grant of any mining tenement over land the subject of
the Mining Lease on or after the date of the agreement
ratified by the Alumina Refinery (Worsley) Agreement
Amendment Act 1992 (whether the application for the
mining tenement was made before or after that date) the land
the subject of the mining tenement shall thereupon be
deemed excised from the Mining Lease (with abatement of
future rent in respect of the area excised but without any
abatement of rent already paid or of rent which has become
due and has not been paid in advance).

If the Joint Venturers apply —

(i) during the period of application for or during the term
of any mining tenement referred to in paragraph (a) of
this subclause; or

(ii) if that tenement is —

(A) a prospecting licence or exploration licence and
a substitute tenement is granted in respect
thereof pursuant to an application made under
section 49 or section 67 of the Mining Act 1978;
or

(B) amining tenement granted pursuant to the
Second Schedule to the Mining Act 1978 anda
substitute title is granted pursuant to that
Schedule,

during the term of the substitute title

to the Minister to have the land the subject of such mining
tenement or substitute title as the case may be revert to the
Mining Lease on the termination of the mining lease or
substitute title then notwithstanding anything contained in
the Mining Act 1978 on such termination the land the subject
of such lease or title shall thereupon be deemed to be part of
the land in the Mining Lease (with appropriate adjustment of
rental) and shall be subject to the terms and conditions of the
Mining Lease and this Agreement.

If a mining lease granted over land that was at any time
subject to the Mining Lease is transferred to the Joint

page 112

Version 01-c0-06 As at 11 Sep 2010
Published on www.legislation.wa.gov.au
Alumina Refinery (Worsley) Agreement Act 1973

Fourth Schedule

Third Supplementary Agreement

Venturers pursuant to the provisions of the Mining Act 1978
and the Minister approves that the provisions of this
subclause shall apply to that mining lease then, from the date
of such approval, that mining lease shall be deemed to be a
mining lease granted pursuant to Clause 7B hereof in respect
of all minerals including bauxite and, without limitation,
Clause 7C hereof shall apply to such mining lease upon the
expiration or sooner determination thereof.

IN WITNESS WHEREOF this Agreement has been executed by or on behalf of
the parties hereto the day and year first hereinbefore mentioned.

SIGNED by the said THE
HONOURABLE CARMEN
MARY LAWRENCE in the
presence of:

MINISTER FOR
STATE DEVELOPMENT

EXECUTED by REYNOLDS
AUSTRALIA ALUMINA, LTD.
by its duly appointed attorney John
David Cooper McLean and
countersigned by Richard Dennis
Gee, both in the presence of:

J Fornero

Signature of Witn
Name of Witness

Address of Witness

Judith Fornero

Carmen Lawrence

Tan Taylor

REYNOLDS AUSTRALIA
ALUMINA,LTD.
By its attorney

J McLean

Signature

R Gee

Countersigned

Lot 82 Goslin Street

Sawyers Valley

As at 11 Sep 2010

Version 01-c0-06

page 113

Published on www.legislation.wa.gov.au
Alumina Refinery (Worsley) Agreement Act 1973
Third Supplementary Agreement Fourth Schedule

THE COMMON SEAL of THE SHELL

COMPANY OF AUSTRALIA LIMITED

was hereunto affixed by authority of the
Directors in the presence of:

Director B Kelly

Secretary  B Pascoe

THE COMMON SEAL of KOBE
ALUMINA ASSOCIATES
(AUSTRALIA) PTY. LIMITED was
hereunto affixed by authority of the
Directors in the presence of:

Director P Fromson

Secretary T Ueno

EXECUTED by NISSHO IWAI
ALUMINA PTY. LIMITED by

its duly appointed attorney

KOBE ALUMINA ASSOCIATES
(AUSTRALIA) PTY. LIMITED
which affixed its common

seal by the authority of the
Directors in the presence of:

Director P Fromson

Secretary T Ueno

[Fourth Schedule inserted: No. 63 of 1992 s. 6.]

[CS]

[CS]

NISSHO IWAI
ALUMINA LIMITED
By its attorney

[CS]

page 114 Version 01-c0-06 As at 11 Sep 2010
Published on www.legislation.wa.gov.au
Alumina Refinery (Worsley) Agreement Act 1973
Fifth Schedule Fourth Supplementary Agreement

Fifth Schedule — Fourth Supplementary Agreement

[s. 6C]
[Heading amended: No. 19 of 2010 s. 4.]

THIS AGREEMENT is made the 26 day of February 1994
BETWEEN:

THE HONOURABLE RICHARD FAIRFAX COURT, B.Com., M.L.A.,
Premier of the State of Western Australia, acting for and on behalf of the
Government of the said State and its instrumentalities (hereinafter called “the
State”) of the one part

AND

REYNOLDS AUSTRALIA ALUMINA, LTD. A.R.B.N. 009 473 492 a
corporation incorporated under the laws in force in the State of Delaware in the
United States of America and having its registered office in the State of Western
Australia at 8th Floor, Griffin Centre, 28 The Esplanade, Perth, THE SHELL
COMPANY OF AUSTRALIA LIMITED A.CN. 004 610 459 a company
incorporated in the State of Victoria and having its registered office at

Level 18, 1 Spring Street, Melbourne, KOBE ALUMINA ASSOCIATES
(AUSTRALIA) PTY. LIMITED A.C.N. 008 907 524 a company incorporated
in the State of Western Australia and having its registered office at 7th Floor,
26 St. George’s Terrace, Perth and NISSHO IWAI ALUMINA PTY.
LIMITED A.C.N. 009 309 344 a company incorporated in the State of Western
Australia and having its registered office at Level 5, Capita Centre, 5 Mill
Street, Perth (hereinafter collectively called “the Joint Venturers” in which term
shall be included their respective successors and permitted assigns and
appointees) of the other part.

WHEREAS:

A. _ The State and the Joint Venturers (pursuant to certain deeds of
assignment dated the 7th day of February, 1980 and the 31st day of May,
1988) are now the parties to the agreement dated the 22nd day of August,
1974 (the execution of which by the State was authorised pursuant to
section 3 of the Alumina Refinery (Worsley) Agreement Act 1973) as
varied by an agreement dated the 18th day of April, 1978 approved and
ratified by the Alumina Refinery (Worsley) Agreement Act Amendment
Act 1978 and as further varied by an agreement dated the 28th day of
May, 1981 and as further varied by an agreement dated the 21st day of

As at 11 Sep 2010 Version 01-c0-06 page 115
Published on www.legislation.wa.gov.au
Alumina Refinery (Worsley) Agreement Act 1973
Fourth Supplementary Agreement Fifth Schedule

B.

October, 1982 approved and ratified by the Alumina Refinery (Worsley)
Agreement Amendment Act 1982 and as further varied by an agreement
dated the 25th day of July, 1983 and as further varied by an agreement
dated the 24th day of September, 1992 approved and ratified by the
Alumina Refinery (Worsley) Agreement Amendment Act 1992 (which
agreement as so varied is hereinafter referred to as “the Principal
Agreement”).

The parties desire to vary the Principal Agreement.

NOW THIS AGREEMENT WITNESSES —

1.

Unless the context otherwise requires the words and expressions used in
this Agreement have the same meanings respectively as they have in and
for the purpose of the Principal Agreement.

The provisions of this Agreement shall not come into operation until a
Bill to approve and ratify this Agreement is passed by the Legislature of
the State of Western Australia and comes into operation as an Act.

The Principal Agreement is hereby varied by inserting after Clause 12B
the following clause —

“12C. (1) The Joint Venturers may in accordance with the provisions
of this Clause operate the conveyor constructed by them
pursuant to Clause 5(2)(a) hereof for the transport of bauxite
to the refinery between the points marked A and B on the
plan marked Z (“Plan Z”), initialled by or on behalf of the
parties hereto for the purposes of identification, at all times
notwithstanding any provisions of the Environmental
Protection Act 1986 or any other Act or law or any
regulation, by-law or other exercise of statutory power
(whether by the State or any local or other authority) relating
to noise.

(2) The Joint Venturers shall operate the said conveyor so as to
ensure that the level of noise received at each of the
measurement points marked R, S, T and U on Plan Z as a
result of operation of the said conveyor for more than 90%
of any 15 minute period of operation is less than 60 dB LA
Slow (or such other level and/or measurement points and/or
measurement method as may be agreed between the Minister
and the Joint Venturers from time to time).

page 116 Version 01-c0-06 As at 11 Sep 2010

Published on www.legislation.wa.gov.au
Alumina Refinery (Worsley) Agreement Act 1973
Fifth Schedule Fourth Supplementary Agreement

(3) The Joint Venturers shall provide for the purposes of this
Clause appropriate measuring equipment approved by the
Minister and shall operate this equipment in accordance with
arrangements to be agreed between the Minister and the
Joint Venturers from time to time and shall report the results
thereof to the Minister at such times and in such format as
may be required by the Minister.

(4) If and whenever the level of noise received from the said
conveyor measured in accordance with subclause (2) of this
Clause exceeds or has exceeded the level referred to in that
subclause, the Minister may require the Joint Venturers to
take, or may take at the expense of the Joint Venturers such
steps as are appropriate to reduce the level of noise from the
said conveyor to the said level and/or to prevent any further
such occurrences (which may, in appropriate circumstances,
include the temporary suspension of operation of the said
conveyor).

(5) Notwithstanding the foregoing provisions of this Clause, the
Joint Venturers shall at all times take such steps as may be
reasonable to maintain and service the said conveyor or any
extension thereof so as to limit the noise caused by the
operation of the said conveyor and any extension thereof.

(6) Notwithstanding any right or cause of action vested in or
available to or which might otherwise be vested in or
available to any person, no right or claim (including, without
limitation, any right of abatement or any claim for damages
or an injunction) shall lie against the Joint Venturers or their
agents employees officers or contractors by reason of any
loss of enjoyment or amenity value, or by reason of any
change in the aesthetic environment, alleged to be
occasioned by noise caused by the operation of the said
conveyor entering any land nor shall the Joint Venturers be
liable to pay compensation for, or in respect of any damage
attributable to, such noise.

(7) (a) If the Joint Venturers at any time during the currency
of this Agreement desire to extend the conveyor
beyond the point marked B on Plan Z and to have the
foregoing provisions of this Clause apply to the

As at 11 Sep 2010 Version 01-c0-06 page 117
Published on www.legislation.wa.gov.au
Alumina Refinery (Worsley) Agreement Act 1973
Fourth Supplementary Agreement Fifth Schedule

extension, they shall submit their proposals for the
extension to the Minister and provide the Minister
with such information as to the nature and operation
of the proposed extension to the conveyor as the
Minister may reasonably require.

(b) | Within two months of the Minister receiving all
information reasonably required by him or her under
paragraph (a) of this subclause, subject to:

(i) _ the implementation of the proposals being
approved under Part IV of the Environmental
Protection Act 1986 by the Minister responsible
for the administration of that Act in accordance
with paragraph (d) of this subclause; and

(ii) _ the equipment to be used in the proposed
extension to the conveyor being of a standard
which will emit noise at a level less than or
equal to the existing conveyor,

the Minister shall approve amendments to Plan Z in
accordance with the proposals to show the route of the
extension to the conveyor, subject to such conditions
as the Minister may reasonably require, provided that
the Minister may not impose any conditions which are
unrelated to the mitigation of noise from the proposed
extension to the conveyor or which are more onerous
than the conditions applying to the existing conveyor.

(c) | Where the Minister approves an amendment of Plan Z
pursuant to paragraph (b) of this subclause, the
provisions of subclauses (1) to (6) of this Clause shall
thenceforth apply to the conveyor as shown on the
amended Plan Z.

(d) In relation to any proposals referred to in
paragraph (b)(i) of this subclause the Minister
responsible for the administration of the
Environmental Protection Act 1986 shall not refuse
approval for the implementation of the said proposals
based in whole or in part on any ground which relates
to noise emissions from the proposed extension to the

page 118 Version 01-c0-06 As at 11 Sep 2010
Published on www.legislation.wa.gov.au
Alumina Refinery (Worsley) Agreement Act 1973
Fifth Schedule Fourth Supplementary Agreement

conveyor or grant that approval subject to any
condition which relates to such noise emissions.”.

4. Clause 17 of the Principal Agreement is hereby varied by deleting
“Nothing” and substituting the following —

“Subject to Clause 12C hereof, nothing”.

IN WITNESS WHEREOF this Agreement has been executed by or on behalf of
the parties hereto the day and year first hereinbefore mentioned.

SIGNED by the said THE )
HONOURABLE RICHARD ) R F Court
FAIRFAX COURT in the presence of: )

MINISTER FOR RESOURCES DEVELOPMENT
Colin Barnett

EXECUTED by REYNOLDS ) REYNOLDS AUSTRALIA
AUSTRALIA ALUMINA, LTD. by ) ALUMINA, LTD.
its duly appointed attorney John David +) By its attorney
Cooper McLean and countersigned by )
Richard Dennis Gee, both in the ) J McLean
presence of: )
Signature
G Faliti R Gee
Signature of Witness Countersigned
Name of Witness
GIUSEPPINA FALITI
Address of Witness
3/9 THE ESPLANADE
S. PERTH WA 6151
As at 11 Sep 2010 Version 01-c0-06 page 119

Published on www.legislation.wa.gov.au
Alumina Refinery (Worsley) Agreement Act 1973
Fourth Supplementary Agreement Fifth Schedule

THE COMMON SEAL of THE
SHELL COMPANY OF
AUSTRALIA LIMITED was hereunto
affixed by authority of the Directors in
the presence of:

[CS]

Director IR Freer

Secretary _B H Pascoe

THE COMMON SEAL of KOBE
ALUMINA ASSOCIATES
(AUSTRALIA) PTY. LIMITED was
hereunto affixed by authority of the
Directors in the presence of:

Director  T Ueno

Secretary J A Jansen

EXECUTED by NISSHO IWAI NISSHO IWAI
ALUMINA PTY. LIMITED by its ALUMINA LIMITED
duly appointed attorney KOBE By its attorney
ALUMINA ASSOCIATES

(AUSTRALIA) PTY. LIMITED which

affixed its common seal by the

authority of the Directors in

the presence of:

Director T Ueno [C.S.]

Secretary J A Jansen

page 120 Version 01-c0-06 As at 11 Sep 2010
Published on www.legislation.wa.gov.au
Alumina Refinery (Worsley) Agreement Act 1973
Fifth Schedule Fourth Supplementary Agreement

[Fifth Schedule inserted: No. 15 of 1995 s. 7.]

As at 11 Sep 2010 Version 01-c0-06 page 121

Published on www.legislation.wa.gov.au
Alumina Refinery (Worsley) Agreement Act 1973

Notes

This is a compilation of the Alumina Refinery (Worsley) Agreement Act 1973 and

includes the amendments made by the other written laws referred to in the
following table. The table also contains information about any reprint.

Short title

Alumina Refinery
(Worsley) Agreement
Act 1973

Alumina Refinery
(Worsley) Agreement Act
Amendment Act 1978

Alumina Refinery
(Worsley) Agreement
Amendment Act 1982

Alumina Refinery
(Worsley) Agreement
Amendment Act 1992

Alumina Refinery
(Worsley) Agreement
Amendment Act 1995

Compilation table

Number Assent
and year

67 of 1973 28 Nov 1973
10 of 1978 15 May 1978
95 of 1982 1 Dec 1982
63 of 1992 11 Dec 1992
15 of 1995 4 Jul 1995

Commencement

s.5: 16 May 1975 (see s. 2(2)
and Gazette 16 May 1975

p. 1345);

balance: 28 Nov 1973 (see
s.2(1))

15 May 1978

1 Dec

1982

11 Dec 1992 (see s. 2)

4 Jul 1995 (see s. 2)

Reprint of the Alumina Refinery (Worsley) Agreement Act 1973 as at 1 Feb 2002

(includes amendments
Standardisation of
Formatting Act 2010 s.4

sted above)

19 of 2010 — 28 Jun 2010

11 Sep 2010 (see s. 2(b) and
Gazette 10 Sep 2010 p. 4341)

2

Marginal notes in the agreement have been represented as bold headnotes in this

reprint but that does not change their status as marginal notes.

page 122

Version 01-c0-06

As at 11 Sep 2010

Published on www.legislation.wa.gov.au
Alumina Refinery (Worsley) Agreement Act 1973

Defined terms

Defined terms

[This is a list of terms defined and the provisions where they are defined.
The list is not part of the law.]
Defined term Provision(s)

Minister for the Environment..... .11(3)
Plan Z..... -11(3)
the Agreement. .11(3)

As at 11 Sep 2010 Version 01-c0-06 page 123
Published on www.legislation.wa.gov.au
